Exhibit 10.64

PENSION PLAN

OF

CONSTELLATION ENERGY GROUP, INC.

(Amended and Restated Effective January 31, 2012)



--------------------------------------------------------------------------------

PENSION PLAN

OF

CONSTELLATION ENERGY GROUP, INC.

TABLE OF CONTENTS

 

Article    Page Number  

INTRODUCTION

     1   

ARTICLE I—Participation

     2   

ARTICLE II—Types of Retirement

     4   

ARTICLE III—Pension Payments

     6   

ARTICLE IV — Gross Pension Calculation and Vesting

     19   

ARTICLE V—Survivor Coverage

     23   

ARTICLE VI—Procedures; Administration; Claims

     35   

ARTICLE VII—Plan Funding

     47   

ARTICLE VIII—Miscellaneous Provisions

     48   

ARTICLE IX—Amendment, Termination, Mergers or Consolidations

     54   

 

APPENDIX A

  DEFINITIONS

APPENDIX B

  LIMITATIONS

APPENDIX C

  TRANSITION AND HISTORICAL PROVISIONS

APPENDIX D

  TOP HEAVY PROVISIONS

APPENDIX E

  EARLY RECEIPT REDUCTION FACTORS

APPENDIX F

  CONTINGENT ANNUITANT REDUCTION FACTORS

APPENDIX G

  DESIGNATED SUBSIDIARIES

APPENDIX H    

  FACTORS FOR ADDITIONAL PRE-RETIREMENT SURVIVOR ANNUITY COVERAGE UNDER
TRADITIONAL PENSION PLAN

 

i



--------------------------------------------------------------------------------

INTRODUCTION

The Plan, which was initially effective on January 1, 1948, was amended and
restated effective January 1, 2000 to include the Pension Equity formula, and
has been amended and restated from time to time thereafter. The Plan was
restated on January 22, 2007, effective January 1, 2000, to incorporate all
amendments made since January 1, 2000. The plan was amended and restated on
January 30, 2012, effective January 31, 2012, to incorporate all amendments made
since the prior restatement.



--------------------------------------------------------------------------------

ARTICLE I—Participation

1.1 Automatic PEP Participation—Except as provided in 1.2, each Full-Time
Employee of the Company, or of those subsidiaries and affiliates of the Company
which are designated by the Board of Directors (as reflected in Appendix G),
shall become a Participant in PEP on the date he/she becomes a Full-Time
Employee. (Notwithstanding the previous sentence, effective July 23, 2010,
Executive Group may designate such subsidiaries and affiliates if such
designations have less than a $10 million impact on the Plan’s accumulated
benefit obligation per designation. At least annually, the Company’s Chief
Executive Officer shall report all such subsidiary and affiliate designations to
the Board of Directors. An Employee classified in a job description as an
On-Call Employee, a leased employee within the meaning of Code
Section 414(n)(2), or a co-op, work study or summer Employee shall not become a
Participant in the Plan while classified in the sole judgment of the Employer as
an On-Call Employee, a leased employee, or a co-op, work study or summer
Employee.

 

- 2 -



--------------------------------------------------------------------------------

1.2 Election: Traditional Pension Plan or PEP— Each individual who is both a
Participant on December 31, 1999 and an Employee on January 1, 2000 shall elect
in the manner determined by the Plan Administrator to participate in either PEP
or the Traditional Pension Plan. Each individual who is a Participant on
December 31, 1999 and who has a Severance From Service Date on December 31,
1999, and who, at the Severance From Service Date, had attained age 55 and
completed at least 20 years of Credited Service shall elect in the manner
determined by the Plan Administrator to participate in either PEP or the
Traditional Pension Plan. Such Participant shall make his/her election on or
after January 1, 2000 and on or before the earlier of June 30, 2000 or his/her
Benefit Commencement Date. The last election made on or before the earlier of
June 30, 2000 or his/her Benefit Commencement Date is irrevocable, except that,
in the case of a Participant whose Severance From Service Date is on or after
January 1, 2000 and on or before June 30, 2000 the first election made after the
Severance From Service Date is irrevocable. Any election shall be effective as
of January 1, 2000. Notwithstanding anything above, any Participant who does not
affirmatively make a valid election on or before June 30, 2000 will participate
in PEP effective January 1, 2000.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE II—Types of Retirement

2.1 Normal Retirement: Generally—A Participant who, on the day preceding his/her
Normal Retirement Date, is actively employed or a Disabled Participant and has
at least five years of Credited Service, is eligible for Normal Retirement.

2.1(a) Effective Date—Normal Retirement is effective as of the first day of the
month following a Participant’s Severance From Service Date, or if later, the
date a Disabled Participant ceases receiving benefits under the Disability Plan.

2.2 Early Retirement: Generally—A Participant who, on his/her Severance From
Service Date, is at least age 55, and has at least ten years of Credited
Service, is eligible for Early Retirement.

2.2(a) Effective Date—Early Retirement is effective as of the first day of the
month designated in writing by the Participant, which is after the date that the
Participant becomes eligible for Early Retirement, and not later than the
Participant’s Normal Retirement Date. Such written designation must be received
by the Plan Administrator before the beginning of the designated month. If a
written designation is not received, Early Retirement will be effective on the
Participant’s Normal Retirement Date.

2.3 Disability Retirement: Traditional Pension Plan—A Disabled Participant who
(i) prior to receiving benefits under the Disability Plan, has at least ten
years of Credited Service, and (ii) is at least age 50 but has not yet reached
age 65 when he/she is determined to be no longer disabled under the terms of the
Disability Plan, is eligible for Disability Retirement in the Traditional
Pension Plan.

 

- 4 -



--------------------------------------------------------------------------------

2.3(a) Effective Date—Disability Retirement in the Traditional Pension Plan is
effective on the first day of the month designated in writing by the
Participant, which is after the date that the Participant becomes eligible for
Disability Retirement, and not later than the Participant’s Normal Retirement
Date. Such written designation must be received by the Plan Administrator before
the beginning of the designated month. If a written designation is not received,
Disability Retirement will be effective on the Participant’s Normal Retirement
Date.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE III—Pension Payments

3.1(a) Form of Pension Payments: Traditional Pension Plan—Except as provided in
3.3(h), all pension payments to Participants in the Traditional Pension Plan are
paid in monthly installments.

3.1(b) Form of Pension Payments: PEP—Except as provided in 3.3(h), all pension
payments to Participants in PEP are paid in monthly installments unless the
Participant elects, within 60 days of the Participant’s Severance From Service
Date and in the manner determined by the Plan Administrator, a payment in the
form of a lump sum.

3.2 Timing of Pension Payments: Traditional Pension Plan—Except as provided in
3.3(h), pension payments to Participants in the Traditional Pension Plan
commence as of the applicable effective date set forth in Article II.

3.2(a) Timing of Pension Payments: PEP—Except as provided in 3.3(h), pension
payments to Participants in PEP commence as of the applicable effective date set
forth in Article II unless the Participant elects, within 60 days of the later
of (i) the date of the letter provided by the Plan Administrator to the
Participant that describes the Participant’s Plan distribution options or
(ii) the Participant’s Severance From Service Date, and in the manner determined
by the Plan Administrator, to receive a lump sum or to commence to receive
monthly installments as of the first day of the month following the
Participant’s Severance From Service Date.

3.2(b) Timing of Pension Payments: Active Employees—Pension payments to a
Participant who is an Employee and who attains age 70 1⁄2 before January 1,
2000, shall commence on April 1 of the year following the year during which the
Participant attains age 70 1⁄2. The pension payments will be recalculated and
increased if appropriate as of

 

- 6 -



--------------------------------------------------------------------------------

each January 1 (and as of the Participant’s Severance From Service Date) to
reflect increases in the Normal Retirement Service Percentage and changes in
Final Average Pay in the case of a Participant in the Traditional Pension Plan,
and to reflect increases in Total Pension Credits and changes in Final Average
Annual Pay in the case of a Participant in PEP.

Pension payments to a Participant who is an Employee and who attains age 70 1⁄2
after December 31, 1999 shall commence as of the first day of the month
following the Participant’s Severance From Service Date. The pension payments of
a Participant in the Traditional Pension Plan will be actuarially increased to
reflect the period described below during which the Participant does not receive
any payments under the Plan. The period begins on the April 1 of the year
following the year during which the Participant attains age 70 1⁄2 and ends on
the Benefit Commencement Date. The actuarial increase shall be calculated based
on the interest rate and mortality table used in determining Present Value.

Notwithstanding the foregoing, pension payments to a Participant who owns more
than 5 percent of the outstanding stock of an Employer or stock possessing more
than 5 percent of the total combined voting power of all stock of an Employer,
shall commence on April 1 of the year following the year during which the
Participant attains age 70 1⁄2.

The pension payments of a Participant in the Traditional Pension Plan who is
employed after Normal Retirement Date shall be actuarially increased to reflect
any month in which the Participant completes an hour of service described in
Section 202(a)(3)(B) of ERISA on fewer than eight days. The actuarial increase
shall be calculated based on the interest rate and mortality table used in
determining Present Value.

 

- 7 -



--------------------------------------------------------------------------------

Notwithstanding any provision in the Plan to the contrary, all distributions
from the Plan, including distributions under Article V of the Plan, shall be
made in accordance with Code Section 401(a)(9) and the regulations thereunder,
including the incidental benefit requirement of Section 1.401(a)(9)-2 of the
Proposed Income Tax Regulations.

3.2(c) Timing of Pension Payments: Mandatory Commencement—Notwithstanding
anything in the Plan to the contrary, unless the Participant otherwise elects,
pension payments to the Participant will begin not later than 60 days after the
latest of the close of the Plan Year in which (i) occurs the date on which the
Participant attains the earlier of age 65 or the Participant’s Normal Retirement
Date; (ii) occurs the 10th annual anniversary of the year in which the
Participant commenced participation in the Plan; or (iii) the Participant
terminates service with the Employer.

3.2(d) Cessation of Pension Payments—Except as provided in Article V, monthly
pension payments shall permanently cease upon the death of the Participant,
effective with the pension payment for the month following the month of the
Participant’s death. Monthly pension payments shall cease upon the Employer’s
reemployment of a Participant as an Employee. Upon the Participant’s subsequent
termination of employment with the Employer, the Participant’s Gross Pension
shall be recalculated and adjusted (including the adjustment described in
3.4(a)) and the Participant shall be given a new election with respect to the
form and timing of his/her pension payments if such election otherwise would be
available to the Participant.

 

- 8 -



--------------------------------------------------------------------------------

3.3 Amount of Pension Payments—The pension payments to which a Participant is
entitled are calculated based on the Participant’s Gross Pension, adjusted as
provided in 3.4. The calculation of a Participant’s Gross Pension is different
depending upon the type of retirement to which the Participant is entitled.

3.3(a) Normal Retirement in the Traditional Pension Plan—The Gross Pension of a
Participant in the Traditional Pension Plan entitled to Normal Retirement is
calculated as follows:

 

Gross Pension    =      Normal Retirement    X    Final        
Service Percentage       Average               Pay

3.3(b) Early Retirement in the Traditional Pension Plan—The Gross Pension of a
Participant in the Traditional Pension Plan entitled to Early Retirement is
calculated as follows:

 

Gross Pension    =   

Normal Retirement

Service Percentage

   X     

Final

Average

Pay

   X   

Early Retirement

Adjustment Factor

3.3(c) Disability Retirement in the Traditional Pension Plan—The Gross Pension
of a Participant in the Traditional Pension Plan entitled to Disability
Retirement is calculated as follows:

 

Gross Pension    =   

Normal Retirement

Service Percentage

   X     

Final

Average

Pay

   X   

Early Retirement

Adjustment Factor

 

- 9 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing calculation, the Gross Pension shall not be less
than the lesser of 20% of Final Average Pay, or the Gross Pension the
Participant would be entitled to if he/she worked until his/her Normal
Retirement Date and had the same Final Average Pay.

3.3(d) Termination Benefits in the Traditional Pension Plan—The Gross Pension of
a Participant in the Traditional Pension Plan who has a Severance From Service
Date before the Participant is eligible for Normal Retirement, Early Retirement
or Disability Retirement, but after accumulating at least five years of Vesting
Service (effective January 1, 2008, three years of Vesting Service), is equal to
the Participant’s Gross Pension as described in 4.1.

Except as provided in 3.3(h), such pension payments shall commence as of the
Participant’s Normal Retirement Date and, except as provided in 3.3(h), shall be
made in monthly installments. If the Participant has, however, at least ten
years of Credited Service prior to the Participant’s Severance From Service
Date, then such pension payments shall commence as of the first day of the month
designated in writing by the Participant. The month so designated must be a
month (i) no earlier than the month following the attainment of age 55, and
(ii) no later than the Participant’s Normal Retirement Date. Such written
designation must be received by the Plan Administrator before the beginning of
the designated month. If a written designation is not received, such pension
payments will commence as of the Participant’s Normal Retirement Date. Such
pension payments are subject to the adjustment under the early receipt
provisions set forth in 3.4(c).

 

- 10 -



--------------------------------------------------------------------------------

3.3(e) Lump Sum in PEP—The Gross Pension of a Participant in PEP who elects an
immediate lump sum is calculated as follows:

 

Gross Pension    =    Total Pension Credits    X     

Final

Average

Annual

Pay

Notwithstanding the foregoing, the Gross Pension shall not be less than the
Present Value of the Participant’s Accrued Gross Pension which would have been
payable as of the Participant’s Normal Retirement Date based on the
Participant’s Final Average Pay and Credited Service as of December 31, 1999,
the definition of Present Value and Accrued Gross Pension in the Plan in effect
on January 1, 2000, and the other provisions of the Plan in effect on
December 31, 1999. Also, the Gross Pension shall not be less than the Present
Value of the deferred annuity under 3.3(g) that would be payable as of the
Participant’s Normal Retirement Date. If the Participant is subsequently
reemployed by the Employer, the Participant shall not be given the option to
repay the lump sum payment.

3.3(f) Immediate Annuity in PEP— The Gross Pension of a Participant in PEP who
elects an immediate annuity is calculated as 1/12 of the following:

 

Gross Pension    =    Total Pension Credits    X    Final


Average

Annual

Pay

   X   

Annuity

Factor

 

- 11 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Gross Pension of a Participant who is
eligible for Early Retirement or Normal Retirement shall not be less than the
Participant’s Accrued Gross Pension which would have been payable as of the
Benefit Commencement Date based on the Participant’s Final Average Pay and
Credited Service as of December 31, 1999, the definition of Accrued Gross
Pension in the Plan in effect on January 1, 2000, and the other provisions of
the Plan in effect on December 31, 1999.

3.3(g) Deferred Annuity in PEP—The Gross Pension of a Participant in PEP who
elects a deferred annuity is calculated as 1/12 of the following:

 

Gross Pension    =    Total


Pension

Credits

   X    Final


Average

Annual

Pay

   X    Deferred


Annuity

Factor

   X   

Annuity

Factor

Notwithstanding the foregoing, the Gross Pension shall not be less than the
Participant’s Accrued Gross Pension which would have been payable as of the
Benefit Commencement Date based on the Participant’s Final Average Pay and
Credited Service as of December 31, 1999, the definition of Accrued Gross
Pension in the Plan in effect on January 1, 2000, and the other provisions of
the Plan in effect on December 31, 1999.

3.3(h) Automatic Lump Sum Cash-Out—Notwithstanding anything in the Plan to the
contrary, an immediate lump sum payment, in lieu of monthly payments will be
made to a Participant (i) in the Traditional Pension Plan, if the Present Value
of the Participant’s Gross Pension, computed as of the Severance From Service
Date, does not exceed $1,000, and (ii) in PEP, if the PEP Gross Pension lump sum
under 3.3(e), computed as of the Severance From Service Date, does not exceed
$1,000. If the Participant is subsequently reemployed by the Employer, the
Participant shall not be

 

- 12 -



--------------------------------------------------------------------------------

given the option to repay the lump sum payment. No payment shall be made from
the Traditional Pension Plan, if the Present Value of the Participant’s Gross
Pension, computed as of the Severance From Service Date, equals or exceeds
$1,000, or the PEP, if the PEP Gross Pension lump sum under 3.3(e), computed as
of the Severance From Service Date, equals or exceeds $1,000, absent the
Participant’s affirmative consent prior to the Participant’s Normal Retirement
Date.

3.4 Miscellaneous Gross Pension Calculation Provisions

3.4(a) Reemployment—As described in 3.2(d), monthly pension payments shall cease
upon the Employer’s reemployment of a Participant as an Employee, and the
Participant’s Gross Pension shall be recalculated and adjusted upon the
Participant’s subsequent termination of employment with the Employer. The Gross
Pension of the Participant upon subsequent termination of employment shall be
reduced by the value of monthly pension payments received prior to reemployment.
The value shall be determined based on the interest rate and mortality table
described in Present Value as of the Benefit Commencement Date following the
subsequent termination of employment.

3.4(b) Adjustment for Part-Time Schedule—If a Traditional Pension Plan
Participant worked a Part-Time Schedule at any time during the period that the
Participant was accumulating Credited Service, the Participant’s Average Pay
described in A-9(i) shall be adjusted by multiplying such Average Pay described
in A-9(i) by the following fraction:

Total of Participant’s Regularly Scheduled Hours per Workweek During 35 Years of
Credited Service With Highest Number of Regularly Scheduled Hours Total of All
Regularly Scheduled Hours in Same Period of Credited Service Assuming Workweek
of Standard Length Not in Excess of 40 Hours

 

- 13 -



--------------------------------------------------------------------------------

If a PEP Participant worked a Part-Time Schedule at any time during the period
that the Participant was accumulating Credited Service, the Participant’s Gross
Pension shall equal the sum of (i) the Participant’s Total Pension Credits,
adjusted as described below, times that portion of the Participant’s Average
Annual Pay described in A-8(i), and (ii) the Participant’s Total Pension
Credits, not adjusted as described below, times that portion of the
Participant’s Average Annual Pay described in A-8(ii). The Participant’s Total
Pension Credits shall equal the sum of the amounts attributable to each age
category in the definition of Total Pension Credits times the following fraction
in each age category:

Total of Participant’s Regularly Scheduled Hours per Workweek During Years of
Credited Service in Each Age Category Total of All Regularly Scheduled Hours in
Same Period of Credited Service Assuming Workweek of Standard Length Not in
Excess of 40 Hours

For the purposes of computing the Gross Pension of a Participant who worked a
Part-Time Schedule, base rate of pay shall be adjusted to reflect a 40-hour
workweek.

3.4(c) Adjustment For Early Receipt in Traditional Pension Plan—If a Participant
in the Traditional Pension Plan who is entitled to pension payments under 3.3(d)
elects to begin receipt of his/her monthly pension payments prior to the date
that the Participant attains age 65, the Participant’s Gross Pension shall be
reduced to offset the cost of early receipt. Such reduction shall be determined
in accordance with the table included in Appendix E.

 

- 14 -



--------------------------------------------------------------------------------

3.4(d) Adjustment For Survivor Annuity Coverage—A Participant’s Gross Pension in
the Traditional Pension Plan shall be reduced to offset the cost of providing
(i) additional Preretirement Survivor Annuity coverage, and (ii) any
Post-retirement Survivor Annuity coverage. A Participant’s Gross Pension in PEP
shall be reduced to offset the cost of providing any Post-retirement Survivor
Benefit coverage. Post-retirement Survivor Annuity and Post-retirement Survivor
Benefit coverage reductions shall be determined in accordance with the table
included in Appendix F. Preretirement Survivor Annuity coverage reductions shall
be determined in accordance with the table included in Appendix H.

3.4(e) Benefit and Benefit Accrual Limitations. Notwithstanding any other
provision of the Plan to the contrary, the Gross Pension accrued on behalf of
and provided to a Participant under the Plan shall at all times comply with
applicable benefit payment and accrual limitations in accordance with
Section 401(a)(29) of the Code.

3.5 Severance Plan Payments—Notwithstanding any other provision in the Plan or
any Appendix to the contrary, the Gross Pension for a Participant in the PEP who
receives severance payments under the Constellation Energy Group, Inc. Severance
Plan shall not be less than the “minimum amount” which is the amount of the
Participant’s Gross Pension as of the Participant’s Severance From Service Date
based on (i) the Participant’s Final Average Annual Pay as of the Participant’s
Severance From Service Date; (ii) the Participant’s age projected to the
Participant’s Severance End Date (but not older than the greater of the
Participant’s actual age on the Participant’s Severance From Service Date or
65); and (iii) the Participant’s Credited Service and Vesting Service computed
assuming the Participant were employed until the Participant’s Severance End
Date, and for a Participant who (x) elects an immediate or deferred annuity, the
“minimum amount” shall be computed assuming that the Annuity Factor used to
convert the PEP Gross Pension lump sum to an annuity is based on the
Participant’s age and

 

- 15 -



--------------------------------------------------------------------------------

Credited Service as of the Participant’s Severance End Date and that the Annual
Interest Rate used will be as specified by the Plan (i.e., based on the
Participant’s Severance From Service Date); and (y) elects a deferred annuity to
commence later than the first of the month following the Participant’s Severance
From Service Date the “minimum amount” shall be computed assuming a Deferred
Annuity Factor of 1. For purposes of computing the “minimum amount”, any
reduction for Survivor Annuity coverage will be based on the factors specified
by the Plan using the Participant’s and the spouse’s or the beneficiary’s age as
of the Participant’s Benefit Commencement Date.

Notwithstanding any other provision in the Plan or any Appendix to the contrary,
the Gross Pension for a Participant in the Traditional Pension Plan who receives
severance payments under the Constellation Energy Group, Inc. Severance Plan
shall not be less than the “minimum amount” which is the amount of the
Participant’s Gross Pension as of the Participant’s Severance From Service Date
based on (i) the Participant’s Final Average Pay as of the Participant’s
Severance From Service Date (ii) the Participant’s age projected to the
Participant’s Severance End Date (but not older than the greater of the
Participant’s actual age on the Participant’s Severance From Service Date or
65); and (iii) the Participant’s Credited Service and Vesting Service computed
assuming the Participant were employed until the Participant’s Severance End
Date, and for a Participant who (x) is eligible for Normal Retirement based on
the Participant’s age projected to the Participant’s Severance End Date and
based on the Participant’s Credited Service and Vesting Service computed
assuming the Participant were employed until the Participant’s Severance End
Date, for purposes of computing the “minimum amount” the Participant’s Benefit
Commencement Date shall be assumed to be the later of the first of

 

- 16 -



--------------------------------------------------------------------------------

the month following the Participant’s Severance from Service Date or the
Participant’s Normal Retirement Date; (y) is eligible for Early Retirement based
on the Participant’s age projected to the Participant’s Severance End Date and
based on the Participant’s Credited Service and Vesting Service computed
assuming the Participant were employed until the Participant’s Severance End
Date, for purposes of computing the “minimum amount” the Participant’s Benefit
Commencement Date shall be assumed to be the first of the month following the
Participant’s Severance End Date for purposes of determining the Early
Retirement Adjustment Factor; and (z) is not eligible for Normal Retirement or
Early Retirement based on the Participant’s age projected to the Participant’s
Severance End Date and based on the Participant’s Credited Service and Vesting
Service computed assuming the Participant were employed until the Participant’s
Severance End Date, for purposes of computing the “minimum amount” the
Participant’s Benefit Commencement Date shall be assumed to be the earliest
possible date permitted under the Plan based on the Participant’s age projected
to the Participant’s Severance End Date and based on the Participant’s Credited
Service and Vesting Service computed assuming the Participant were employed
until the Participant’s Severance End Date. For purposes of computing the
“minimum amount”, any reduction for Survivor Annuity coverage will be based on
the factors specified by the Plan using the Participant’s and the spouse’s age
as of the Participant’s Benefit Commencement Date.

For purposes of calculating the “minimum amount” above, Severance End Date means
the last day of the month that includes the end of the severance period under
the Constellation Energy Group, Inc. Severance Plan (notwithstanding the
termination of the receipt severance benefits due to the Participant’s return to
employment).

 

- 17 -



--------------------------------------------------------------------------------

A Participant’s “minimum amount” shall be payable on any Benefit Commencement
Date allowable under the Plan without regard to this 3.5.

Except as expressly set forth above in this 3.5, this 3.5 will not affect any
other provision of the Plan or the Appendix relating to the calculation of a
Participant’s benefit, including the Severance From Service Date, Final Average
Annual Pay, Final Average Pay, the Deferred Annuity Factor, the adjustment for
survivor coverage under 3.4(d), or the Annual Interest Rate.

This 3.5 is effective for Participants who commence receiving benefits under the
Constellation Energy Group, Inc. Severance Plan on or after June 1, 2003.

 

- 18 -



--------------------------------------------------------------------------------

ARTICLE IV — Gross Pension Calculation and Vesting

4.1 Termination Gross Pension Calculation and Service: Traditional Pension
Plan—The Gross Pension of a Participant in the Traditional Pension Plan who has
a Severance From Service Date before the Participant is eligible for Normal
Retirement, Early Retirement or Disability Retirement, but after accumulating at
least five years of Vesting Service (effective January 1, 2008, three years of
Vesting Service), is calculated as follows:

 

Gross
Pension =   Projected
Gross
Pension at
Normal
Retirement
Date       X      Credited
Service from
Date of Hire
to Calculation
Date                _________________________           Projected Credited
Service from the
Date of hire to Normal Retirement Date

In computing the “projected Gross Pension at Normal Retirement Date,” it will be
assumed that a Participant in the Traditional Pension Plan will continue to work
for the Employer until the Participant’s Normal Retirement Date, and that the
Participant’s Final Average Pay at such date will be equal to the Participant’s
Average Pay as of the calculation date. If the Participant works a Part-Time
Schedule as of the calculation date, it will be assumed that the Participant
will continue to work a Part-Time Schedule until the Participant’s Normal
Retirement Date for purposes of the computation.

4.2 Vested Right to Receive a Pension: Generally—A Participant will have a
nonforfeitable right to receive a pension under the Plan if he/she has completed
at least five years of Vesting Service (effective January 1, 2008, three years
of Vesting Service), or is an Employee on or after the later of age 65, or the
date which is the fifth anniversary of the Participant’s Employment Commencement
Date (or, if applicable, the Adjusted Employment Commencement Date).

 

- 19 -



--------------------------------------------------------------------------------

4.3 Credited Service—Credited Service accumulated by a Participant is used in
the computation of a Participant’s Gross Pension. Under the Traditional Pension
Plan, Participant’s Credited Service is equal to the aggregate of all time
periods, while classified as a Full-Time Employee, that commence with the
Employment Commencement Date (or, if applicable, the Adjusted Employment
Commencement Date) and end with the Severance From Service Date. Under PEP, a
Participant’s Credited Service is equal to the number of months during which an
Employee works at least one hour while classified as a Full-Time Employee.
Service while an Employee of a subsidiary or affiliate of the Company that is
not designated by the Board of Directors (as reflected in Appendix G) under 1.1
shall not be counted in determining Credited Service. Service while an Employee
of a subsidiary or affiliate of the Company that is designated by the Board of
Directors (as reflected in Appendix G) under 1.1 shall be counted in determining
Credited Service only if the Employee is eligible to participate in the Plan
because of such service. Credited Service shall not be given to an Employee
while classified by the Employer as a leased employee described in Code
Section 414(n) or a co-op, work study or summer Employee. Credited Service shall
be accumulated in whole years and twelfths of a year.

Notwithstanding the foregoing, a Participant who has at least ten years of
Credited Service prior to the date as of which the Participant first receives
benefits under the Disability Plan, and who becomes a Disabled Participant on or
after January 1, 1994, will continue to accrue Credited Service while a Disabled
Participant. The pension

 

- 20 -



--------------------------------------------------------------------------------

payments made on and after August 1, 1999 on behalf of such a Participant who
had a Severance From Service Date before January 1, 2000 shall be adjusted to
reflect the accruing of Credited Service while a Disabled Participant. The
pension payments made on and after August 1, 1999 on behalf of such a
Participant who had a Severance From Service Date before January 1, 2000 shall
also be adjusted so that the payments are no less than the amount the pension
payments would be if the provisions of 3.3(c) had been applicable at the time of
such Severance From Service Date.

4.4 Vesting Service—Vesting Service accumulated by a Participant is used in the
determination of whether a Participant has a vested right to receive pension
payments. A Participant’s Vesting Service is determined using the elapsed time
method. Under the elapsed time method, the Participant is credited with service
equal to the aggregate of all time periods that commence with the Employment
Commencement Date (or, if applicable, the Adjusted Employment Commencement Date)
and end with the Severance From Service Date.

If a Participant is reemployed within one year from his/her Severance From
Service Date, the Participant shall be deemed to have been continuously employed
by the Employer during such period, but only for purposes of accumulating
Vesting Service. If a Participant dies while performing qualified military
service (within the meaning of Section 414(u)(5) of the Code), such Participant
shall be credited with Vesting Service for the period of his qualified military
service.

 

- 21 -



--------------------------------------------------------------------------------

4.5 Forfeiture and Restoration of Credited Service and Vesting Service—Once a
Participant has at least five years of Vesting Service (effective January 1,
2008, three years of Vesting Service), all Credited Service and Vesting Service,
including all subsequently accumulated Credited Service and Vesting Service, is
exempt from forfeiture. If an Employee’s Severance From Service Date occurs
while he/she is zero percent vested under the Plan, such Employee’s Credited
Service and Vesting Service accumulated prior to such Severance From Service
Date shall be forfeited. All amounts so forfeited by a Participant who has a
Severance From Service Date shall be deemed distributed to the Participant as of
the Participant’s Severance From Service Date for purposes of determining
whether the Participant received a distribution of his/her entire accrued
benefit under the Plan. Any forfeited Credited Service and Vesting Service shall
be restored upon reemployment, if the period of time elapsed between the
Severance From Service Date and the date of reemployment does not exceed five
Plan Years.

Notwithstanding the foregoing, a Participant who received a lump sum payment
under 3.3(e) or 3.3(h) shall not be entitled to restoration of Credited Service
accumulated prior to the termination of employment that gave rise to the lump
sum payment.

Notwithstanding the foregoing, for purposes of computing Credited Service and
Vesting Service, the Severance From Service Date of an Employee who is absent
from service beyond the first anniversary of the first day of absence by reason
of a maternity or paternity absence, is the second anniversary of the first day
of such absence. The period of time between the first and second anniversaries
of the first day of absence from work is neither a period of service nor a
period of severance.

4.6 Military Service—Notwithstanding any provision of this Plan to the contrary,
benefits and service credit with respect to qualified military service will be
provided in accordance with Code Section 414(u). Effective January 1, 2007, in
the case of a Participant who dies while performing qualified military service
(as defined in Code Section 414(u)), the survivors of the Participant are
entitled to any additional benefits (other than benefit accruals relating to the
period of military service) provided under the Plan had the Participant resumed
and then terminated employment on account of death.

 

- 22 -



--------------------------------------------------------------------------------

ARTICLE V—Survivor Coverage

5.1 Preretirement Survivor Annuity: Traditional Pension Plan

5.1(a) Eligibility—If a Participant in the Traditional pension Plan with a
vested right to receive a pension dies before the Participant’s Benefit
Commencement Date (i) the Surviving Spouse or (ii) the Alternate Beneficiary
(for a Participant who is not married on his/her date of death or who is
married, and who has the appropriate spousal waiver and who names an Alternate
Beneficiary that does not predecease the Participant) will be entitled to a
Preretirement Survivor Annuity.

A Traditional Plan Participant may name more than one Alternate Beneficiary for
a Preretirement Survivor Annuity. If more than one Alternate Beneficiary is
named, the Participant must designate the percentage of Preretirement Survivor
Annuity attributable to each recipient by delivering an Appropriate Request to
the Plan Administrator.

For a Participant who is not married and who either does not name an Alternate
Beneficiary or names one or more Alternate Beneficiaries and such Alternate
Beneficiary (ies) predeceases the Participant, the default beneficiary for the
Preretirement Survivor Annuity will be the Participant’s beneficiary under the
Company’s employee life insurance plan

5.1(b) Value of Coverage—The Preretirement Survivor Annuity is equal to 50% of
the deceased Participant’s adjusted Gross Pension. The deceased Participant’s
Gross Pension is adjusted in accordance with the early receipt provisions set
forth in 3.4(c) to the extent the Surviving Spouse’s Benefit Commencement Date
or the Alternate Beneficiary’s Benefit Commencement Date is before the
Participant’s Normal Retirement Date and is permanently reduced for the cost of
providing the contingent annuitant reduction factors pursuant to Appendix F.

 

- 23 -



--------------------------------------------------------------------------------

5.1(c) Duration of Coverage—Coverage under 5.1(b) commences as of the date that
the Participant has a vested right to receive a pension. With respect to a
particular spouse of the Participant, coverage will cease upon the earliest of
(i) the date of death of the spouse, (ii) the date of the divorce of the spouse
from the Participant, (iii) the Participant’s Benefit Commencement Date or
(iv) the date on which a waiver of coverage becomes effective. With respect to
an Alternate Beneficiary, coverage will cease upon the earliest of (i) the date
of death of the Alternate Beneficiary, (ii) the date on which the Participant
revokes his/her election to provide survivor coverage to the Alternate
Beneficiary, (iii) the date of marriage of the Participant which date is after
the date the Participant named the Alternate Beneficiary and the Participant’s
spouse has not waived coverage, or (iv) the Participant’s Benefit Commencement
Date.

5.1(d) Cost of Coverage—A Participant’s Gross Pension is not reduced to offset
the cost of providing coverage under 5.1(b).

5.2 Preretirement Survivor Annuity: Special Rules in the Traditional Pension
Plan

5.2(a) Value of Coverage—Notwithstanding 5.1(b), if a Participant in the
Traditional Pension Plan dies after he/she is eligible for Early Retirement, but
before the Participant’s Benefit Commencement Date, the Preretirement Survivor
Annuity is calculated as described in 5.1(b) except that instead of adjusting
the deceased Participant’s Gross Pension by the early receipt provisions set
forth in 3.4(c), the Participant’s Gross Pension will be multiplied by the Early
Retirement Adjustment Factor, but in no event shall such factor be less than
85%.

 

- 24 -



--------------------------------------------------------------------------------

5.2(b) Duration of Coverage—Coverage under 5.2(a) commences with the Participant
is eligible for Early Retirement. With respect to a particular spouse of the
Participant, coverage will cease upon the earliest of (i) the date of death of
the spouse, (ii) the date of the divorce of the spouse from the Participant,
(iii) the Participant’s Benefit Commencement Date or (iv) the date on which a
waiver of coverage becomes effective. With respect to an Alternate Beneficiary,
coverage will cease upon the earliest of (i) the date of death of the Alternate
Beneficiary, (ii) the date on which the Participant revokes his/her election to
provide survivor coverage to the Alternate Beneficiary, (iii) the date of
marriage of the Participant which date is after the date the Participant named
the Alternate Beneficiary and the Participant’s spouse has not waived coverage,
or (iv) the Participant’s Benefit Commencement Date.

5.2(c) Cost of Coverage—A Participant’s Gross Pension is not reduced to offset
the cost of providing coverage under 5.2(a).

5.2(d) Additional Coverage—A Participant who is eligible for Early Retirement
may elect additional Preretirement Survivor Annuity coverage for his/her
Surviving Spouse or Alternate Beneficiary. The 50% factor in 5.1(b) may, at the
election of such Participant, be increased by a multiple of 5% to a total factor
not to exceed 100% and the permanent reduction to the deceased Participant’s
Gross Pension will be determined as set forth in 3.4(d). The additional coverage
commences on the day of receipt of the Participant’s election by the Plan
Administrator. With respect to a particular spouse, such coverage will cease
upon the earliest of (i) the date of death of the spouse, (ii) the date of

 

- 25 -



--------------------------------------------------------------------------------

the divorce of the spouse from the Participant, (iii) the Participant’s Benefit
Commencement Date, (iv) the date upon which a cancellation of additional
coverage in accordance with 6.3(a) becomes effective or (v) the date on which a
waiver of coverage becomes effective. With respect to an Alternate Beneficiary,
coverage will cease upon the earliest of (i) the date of death of the Alternate
Beneficiary, (ii) the date on which the Participant revokes his/her election to
provide survivor coverage to the Alternate Beneficiary, (iii) the date of
marriage of the Participant which date is after the date the Participant named
the Alternate Beneficiary and the Participant’s spouse has not waived coverage,
(iv) the Participant’s Benefit Commencement Date or (v) the date upon which a
cancellation of additional coverage in accordance with 6.3(a) becomes effective.

5.2(e) Cost of Additional Coverage—A Traditional Pension Plan Participant’s
Gross Pension is permanently reduced to offset the cost of providing the
additional coverage under 5.2(d). Such reduction is determined as set forth in
3.4(d). The reduction in the Participant’s Gross Pension to offset the cost of
providing the additional Preretirement Survivor Annuity coverage will only
reflect the period, if any, during which the additional coverage is effective.

5.2(f) Lump Sum Payment: Traditional Pension Plan—A Surviving Spouse or an
Alternate Beneficiary entitled to a Preretirement Survivor Annuity may elect in
writing to receive the Present Value of the Preretirement Survivor Annuity in a
lump sum, if the following requirements are satisfied:

(i) The Participant’s death occurs prior to the month before the Participant’s
55th birthday; and

 

- 26 -



--------------------------------------------------------------------------------

(ii) The Present Value of the Preretirement Survivor Annuity, computed as of the
end of the month of the Participant’s death, exceeds $5,000. If the Present
Value of the Preretirement Survivor Annuity computed as set forth in (ii) is an
amount that does not exceed $5,000, a lump sum payment for such amount will be
made to the Surviving Spouse or the Alternate Beneficiary in lieu of monthly
installments.

5.3 Post-retirement Survivor Annuity: Traditional Pension Plan

5.3(a) Eligibility—If a Participant in the Traditional Pension Plan who is
receiving monthly pension payments under the Plan dies on or after the
Participant’s Benefit Commencement Date, the Surviving Spouse or the Alternate
Beneficiary will be entitled to a Post-retirement Survivor Annuity unless
coverage was waived. However, the Surviving Spouse or the Alternate Beneficiary
of a Traditional Pension Plan Participant who received a lump sum payment is not
entitled to a Post-retirement Survivor Annuity.

5.3(b) Value of Coverage—The Post-retirement Survivor Annuity is equal to 50% of
the Participant’s monthly pension payments.

5.3(c) Duration of Coverage—Coverage under 5.3(b) commences as of the
Participant’s Benefit Commencement Date. Coverage will cease upon the date of
death of the Surviving Spouse or the Alternate Beneficiary.

5.3(d) Cost of Coverage—A Participant’s Gross Pension is permanently reduced to
offset the cost of providing coverage under 5.3(b). Such reduction is determined
as set forth in 3.4(d).

 

- 27 -



--------------------------------------------------------------------------------

5.4 Post-retirement Survivor Annuities: Special Rules for the Traditional
Pension Plan

5.4(a) Additional Coverage—A Participant in the Traditional Pension Plan may
elect additional Post-retirement Survivor Annuity coverage for his/her Surviving
Spouse or his/her Alternate Beneficiary. The 50% factor in 5.3(b) may, at the
election of such Participant, be increased by a multiple of 5% to a total factor
not to exceed 100%. The additional coverage commences as of the Participant’s
Benefit Commencement Date. Such coverage will cease as set forth in 5.3(c).

5.4(b) Cost of Additional Coverage—A Participant’s Gross Pension is permanently
reduced to offset the cost of providing the additional coverage under 5.4(a).
Such reduction is determined as set forth in 3.4(d).

5.5 Form of Survivor Annuity Payments: Traditional Pension Plan—Except as
provided in 5.2(f), all Survivor Annuity payments under the Traditional Pension
Plan are paid in monthly installments.

5.6 Timing of Survivor Annuity Payments: Traditional Pension Plan

5.6(a) Commencement of Preretirement Survivor Annuity Payments – Preretirement
Survivor Annuity payments in the Traditional Pension Plan shall commence as of
the first day of the month designated by the Surviving Spouse in writing. The
date designated may be no earlier than the later of (i) the first day of the
month following the month of the Participant’s death or (ii) the first day of
the month following the date the deceased Participant would have attained age
55, and may be no later than the later of (i) the Participant’s Normal
Retirement Date, or (ii) the first day of the month following the month of the
Participant’s death. The Preretirement Survivor Annuity payments in the
Traditional Pension Plan to an Alternate Beneficiary shall be made as of the
first day of the month following the Participant’s death.

 

- 28 -



--------------------------------------------------------------------------------

5.6(b) Cessation of Survivor Annuity Payments—Survivor Annuity payments shall
permanently cease upon the death of the Surviving Spouse or the Alternate
Beneficiary, effective with the Survivor Annuity payment for the month following
the month of the Surviving Spouse’s or the Alternate Beneficiary’s death.

5.7 Change in Survivor Annuity Recipient: Traditional Pension Plan—If subsequent
to the date of the commencement of (i) pension payments that were reduced to
offset the cost of providing Post-retirement Survivor Annuity coverage or
(ii) Preretirement Survivor Annuity payments, a person (other than the
individual taken into account in determining the amount of such payments)
asserts a right to a Survivor Annuity, no Survivor Annuity payments will be made
to such person until the Plan has been repaid the cumulative additional
reduction, if any, in pension payments that should have been made to offset the
cost of providing Survivor Annuity coverage or payments for such person.

5.8 Preretirement Survivor Benefit: PEP

5.8(a) Eligibility—If a Participant in PEP with a vested right to receive a
pension dies before the Participant’s Benefit Commencement Date (i) the
Surviving Spouse or (ii) the Alternate Beneficiary (for a Participant who is not
married on his/her date of death or who is married, and who has the appropriate
spousal waiver and who names an Alternate Beneficiary that does not predecease
the Participant) will be entitled to a Preretirement Survivor Benefit.

A PEP Participant may name more than one Alternate Beneficiary for a
Preretirement Survivor Benefit. If more than one Alternate Beneficiary is named,
the Participant must designate the percentage of Preretirement Survivor Benefit
attributable to each recipient by delivering an Appropriate Request to the Plan
Administrator.

 

- 29 -



--------------------------------------------------------------------------------

For a Participant who is not married and who either does not name an Alternate
Beneficiary or names one or more Alternate Beneficiaries and such Alternate
Beneficiary(ies) predeceases the Participant, the default beneficiary for the
Preretirement Survivor Benefit will be the Participant’s beneficiary under the
Company’s employee life insurance plan.

5.8(b) Value of Coverage—The Preretirement Survivor Benefit is equal to 100% of
the deceased Participant’s Gross Pension. If a married PEP Participant dies and
does not have a spousal waiver, the Surviving Spouse will receive a deferred
annuity described in 3.3(g), unless the Surviving Spouse elects within 60 days
of the Participant’s date of death to receive a lump sum described in 3.3(e) or
an immediate annuity described in 3.3(f). The deferred annuity will begin as of
the first day of the month designated in writing by the Surviving Spouse, which
is after the date the Participant would have attained age 55 and not later than
the Participant’s Normal Retirement Date. The immediate or deferred annuity will
be calculated based on the Surviving Spouse’s age as of the date the annuity
begins. If a PEP Participant who is not married or who is married and has a
spousal waiver dies, the Alternate Beneficiary will receive a lump sum described
in 3.3(e).

5.8(c) Duration of Coverage—Coverage under 5.8(b) commences as of the date that
the Participant has a vested right to receive a pension.

 

- 30 -



--------------------------------------------------------------------------------

With respect to a particular spouse of the Participant, coverage will cease upon
the earliest of (i) the date of death of the spouse, (ii) the date of the
divorce of the spouse from the Participant, (iii) the date on which a waiver of
coverage becomes effective, or (iv) the Participant’s Benefit Commencement Date.
With respect to an Alternate Beneficiary, coverage will cease upon the earliest
of (i) the date of death of the Alternate Beneficiary, (ii) the date on which
the Participant revokes his/her election to provide survivor coverage to the
Alternate Beneficiary, (iii) the date of marriage of the Participant and his/her
spouse, which date is after the date the Participant named the Alternate
Beneficiary, or (iv) the Participant’s Benefit Commencement Date.

5.8(d) Cost of Coverage—A Participant’s PEP payments are not reduced to offset
the cost of providing coverage under 5.8.

5.9 Post-retirement Survivor Benefit: PEP

5.9(a) Eligibility—If a Participant in PEP who is receiving monthly pension
payments under the Plan dies on or after the Participant’s Benefit Commencement
Date, (i) the Surviving Spouse will be entitled to a Post-retirement Survivor
Benefit unless it is waived or (ii) any named Alternate Beneficiary (for a
Participant who is not married, or who is married and who has the appropriate
spousal waiver and who names an Alternate Beneficiary) will be entitled to a
Post-retirement Survivor Benefit.

A PEP Participant may name only one Alternate Beneficiary for the
Post-retirement Survivor Benefit. Only an individual may be named as an
Alternate Beneficiary. If the Participant received a lump sum payment, then no
Post-retirement Survivor Benefit is available.

5.9(b) Value of Coverage—The Post-retirement Survivor Benefit is equal to 50% of
the Participant’s monthly pension payments.

 

- 31 -



--------------------------------------------------------------------------------

5.9(c) Duration of Coverage—Coverage under 5.9(b) commences as of the
Participant’s Benefit Commencement Date. Coverage will cease upon the date of
death of the Surviving Spouse or the date of death of the Alternate Beneficiary,
whichever is applicable.

5.9(d) Cost of Coverage—A Participant’s Gross Pension is permanently reduced to
offset the cost of providing coverage under 5.9(b). Such reduction is determined
as set forth in 3.4(d).

5.10 Post-retirement Survivor Benefit: Special Rules for PEP

5.10(a) Additional Coverage—A Participant in PEP may elect additional
Post-retirement Survivor Benefit coverage for his/her Surviving Spouse or
Alternate Beneficiary. The 50% factor in 5.9(b) may, at the election of such
Participant, be increased by a multiple of 5% to a total factor not to exceed
100%. The additional coverage commences as of the Participant’s Benefit
Commencement Date. Such coverage will cease as set forth in 5.9(c).

5.10(b) Cost of Additional Coverage—A Participant’s Gross Pension is permanently
reduced to offset the cost of providing the additional coverage under 5.10(a).
Such reduction is determined as set forth in 3.4(d).

5.11 Form of Survivor Benefit Payments: PEP—Except as provided in 5.12,
Preretirement Survivor Benefit payments under PEP are payable in the form
described in 5.8(b). Post-retirement Survivor Benefits under PEP are paid in
monthly installments.

5.12 Automatic Cash-Out: PEP—If a Participant in PEP dies before his/her Benefit
Commencement Date and the PEP Gross Pension lump sum amount described in 3.3(e)
computed as of the end of the month of the Participant’s death does not exceed
$5,000, then the Preretirement Survivor Benefit will be paid in a lump sum.

 

- 32 -



--------------------------------------------------------------------------------

5.13 Timing of Survivor Benefit Payments: PEP

5.13(a) Commencement of Preretirement Survivor Benefit Payments—Preretirement
Survivor Benefit payments to a Surviving Spouse shall commence as of the first
day of the month designated in writing by the Surviving Spouse. The date so
designated must be later than the month of the Participant’s death but not later
than the later of (i) the Participant’s Normal Retirement Date, or (ii) the
first day of the month following the month of the Participant’s death. The
Preretirement Survivor Annuity payment in PEP to an Alternate Beneficiary shall
be made as of the first day of the month following the Participant’s death.

5.13(b) Cessation of Survivor Benefit Payments—Preretirement Survivor Benefit
payments and Post-retirement Survivor Benefit payments shall permanently cease
upon the death of the Surviving Spouse or Alternate Beneficiary, effective with
the Survivor Benefit payment for the month following the month of the Surviving
Spouse’s or Alternate Beneficiary’s death.

 

- 33 -



--------------------------------------------------------------------------------

5.14 Election Period Survivor Benefits—If an active Participant dies during the
election period referenced in 1.2, then regardless of any election that the
Participant may have already made, the Participant’s Surviving Spouse will have
the option of electing the Preretirement Survivor Annuity under the Traditional
Pension Plan or the Preretirement Survivor Benefit under PEP. The Surviving
Spouse must make his/her choice by the later of (i) 60 days after the date the
Plan Administrator notifies the Surviving Spouse of the option, or (ii) June 30,
2000. If an active Participant dies during the election period referenced in 1.2
and is not married, then the Alternate Beneficiary will receive the
Preretirement Survivor Benefit under PEP. For the purposes of this 5.14, if the
Participant is not married and did not name an Alternate Beneficiary then the
default beneficiary will be the Participant’s beneficiary under the Company’s
employee life insurance plan. If no beneficiary under the life insurance plan
exists, then the default beneficiary will be the Participant’s estate.

 

- 34 -



--------------------------------------------------------------------------------

ARTICLE VI—Procedures; Administration; Claims

6.1 Procedures: Commencement of Payments Under the Plan—Any payment required to
be made under the Plan may, at the discretion of the Plan Administrator, be
suspended until the name and address of the recipient and all information
necessary to determine the amount payable (including, when applicable, but not
limited to, the recipient’s age, proof of marital status and, if married, an
Appropriate Request that includes the name, birth date and current address of
the Participant’s spouse and which either rejects the 50% Post-retirement
Survivor Annuity or Post-retirement Survivor Benefit or accepts such coverage
and requests or declines additional coverage) has been received by the Plan
Administrator. Generally the Appropriate Request must be executed by the
Participant and spouse (or their guardian, attorney-in-fact, or other legal
representative), under oath, before a notary public. The signature of a legal
representative must be supported by a copy of the instrument effecting the
appointment. However, for the purpose of the 50% spousal election for
Post-retirement Survivor Annuity or Post-retirement Survivor Benefit, the
Appropriate Request does not need to be notarized. Payments that were suspended
will be made in a lump sum, without interest, as soon as possible after the Plan
Administrator receives such information. The Plan Administrator may, in his/her
sole discretion, require assurances in the form of an indemnity agreement or
bond, prior to the commencement of any payments, if the accuracy of certain
information has not been in his/her opinion conclusively established. To the
extent payments have not been claimed during a three year period, all payments
will be forfeited. However, if the recipient subsequently files a proper claim
with the Plan Administrator for such amounts, and the claim is filed prior to
the termination of the Plan, payments that were suspended will be made in a lump
sum, without interest, as soon as possible after the Plan Administrator receives
such claim.

 

- 35 -



--------------------------------------------------------------------------------

6.1(a) Proof of Marital Status—The Plan Administrator may rely on a notarized
written declaration made on an Appropriate Request that a Participant is
presently unmarried unless (i) the Participant’s spouse is currently a
designated beneficiary under any Employer-sponsored life insurance, or (ii) the
Participant’s spouse is currently a dependent under any Employer-sponsored group
health insurance. If (i) or (ii) above indicate that a spouse exists, the
resulting presumption will be overcome if the notarized written declaration is
supported by a copy of a death certificate or final decree of divorce or
annulment which, in the Plan Administrator’s sole discretion, appears to have
been properly issued. If an allegedly estranged spouse can’t be reached by
certified mail, return receipt requested, at the last known address of the
spouse, the Plan Administrator, in his/her sole discretion, may accept the
Appropriate Request without the signature of the spouse (or the spouse’s legal
representative).

6.2 Procedures: Written Explanation of Survivor Annuity Coverage—

6.2(a) Additional Preretirement Survivor Annuity Coverage—Within one year of the
date the Participant in the Traditional Pension Plan becomes eligible for
additional Preretirement Survivor Annuity coverage, the Plan Administrator shall
furnish to the Participant a written explanation of (i) the terms and conditions
of the additional Preretirement Survivor Annuity coverage, and (ii) the
Participant’s right to elect or change or cancel an election of the additional
Preretirement Survivor Annuity coverage.

 

- 36 -



--------------------------------------------------------------------------------

6.2(b) Preretirement Survivor Benefit—The Plan Administrator shall furnish to
the Participant in PEP a written explanation of (i) the terms and conditions of
the Preretirement Survivor Benefit, (ii) the Participant’s right to designate
the beneficiary of the Preretirement Survivor Benefit, (iii) the rights of the
Participant’s spouse, and (iv) the right to change or revoke a beneficiary
designation. The written explanation shall be provided to the Participant (A) as
soon as practicable after the Participant begins to participate in PEP,
(B) between January 1 of the year the Participant attains age 32 and December 31
of the year the Participant attains age 34, unless the date in (A) is subsequent
to January 1 of the year the Participant attains age 32, (C) within one year
after the Participant’s Severance From Service Date provided that (a) the
Participant’s Severance From Service Date occurs before the Participant attains
age 35, (b) the Participant is vested at his/her Severance From Service Date,
(c) the Participant does not have a Benefit Commencement Date before the written
explanation is provided, and (d) the written explanation was not otherwise
provided within one year before the Participant’s Severance From Service Date,
and (D) as soon as practicable after the Participant is rehired.

6.2 (c) Post-retirement Survivor Annuity or Post-retirement Survivor Benefit—(i)
The Plan Administrator shall furnish to the Participant a written explanation of
(A) the terms and conditions of the Post-retirement Survivor Annuity or
Post-retirement Survivor Benefit, (B) the Participant’s right to make and the
effect of an election to waive the Post-retirement Survivor Annuity or the
Post-retirement Survivor Benefit, (C) the rights of the Participant’s spouse,
and (D) the right to make, and the effect of, a withdrawal of a previous
election to waive the Post-retirement Survivor Annuity or Post-retirement
Survivor Benefit.

 

- 37 -



--------------------------------------------------------------------------------

(ii) The written explanation shall be provided to the Participant no more than
180 and no less than 30 days before the Participant’s Benefit Commencement Date,
subject to the following exception:

(A) The written explanation may be provided less than 30 days before the Benefit
Commencement Date provided that the Participant is given a specified period of
at least 30 days to make the election (and that other Plan requirements are
satisfied); and

(B) A Participant may affirmatively elect, with the Participant’s Spouse’s
consent, to waive the minimum 30-day election period. The waiver of the minimum
30-day period will be effective only if:

(I) the Participant and the Participant’s Spouse have been clearly informed of
the right to have a minimum 30-day election period to consider whether to waive
the Post-retirement Survivor Annuity or Post-retirement Survivor Benefit;

(II) the distribution begins at least 7 days after the date that the written
explanation is provided; and

(III) the Participant is permitted to revoke an election, and the Spouse is
permitted to revoke a consent, until the later of the Benefit Commencement Date
or the expiration of the 7-day period that begins the day after the written
explanation is provided.

 

- 38 -



--------------------------------------------------------------------------------

6.3 Procedures: Election of Survivor Annuity Coverage—

6.3(a) Additional Preretirement Survivor Annuity Coverage—As described in
5.2(d), a Participant in the Traditional Pension Plan may elect to change or
cancel an election of the additional Preretirement Survivor Annuity coverage on
an Appropriate Request at any time between the date the Participant becomes
eligible for the additional Preretirement Survivor Annuity coverage and the
Participant’s Benefit Commencement Date. Such election, change or cancellation
shall not require the consent of the Participant’s spouse.

6.3(b) Preretirement Survivor Benefit—A Participant in PEP may select his/her
spouse, an individual or a trust to be his/her beneficiary of the Preretirement
Survivor Benefit, and may change his/her selection, on an Appropriate Request,
at any time before his/her Benefit Commencement Date. If the Participant selects
a beneficiary other than his/her spouse, the selection shall be effective only
if the Participant is not married on his/her date of death or the individual who
is the spouse of the Participant on the Participant’s date of death has
consented to the selection in writing and such consent was witnessed by a notary
public. Notwithstanding the preceding sentence, if the Participant selects a
beneficiary other than the Participant’s spouse and the Participant’s spouse
consents to such election prior to January 1 of the year the Participant attains
age 35, the designation and waiver shall become ineffective on such January 1,
unless the Participant does not have a surviving spouse on the Participant’s
date of death.

6.3(c) Post-retirement Survivor Annuity or Post-retirement Survivor
Benefit—After the Plan Administrator provides the Participant with the written
explanation in 6.2(c)(i) during the period in 6.2(c)(ii), a Participant in the
Traditional Pension Plan may waive the Post-retirement Survivor Annuity or may
elect additional Post-retirement Survivor Annuity coverage by an Appropriate
Request. A Participant in the Traditional Pension Plan may revoke such waiver or
election and make a new election until the

 

- 39 -



--------------------------------------------------------------------------------

Participant’s Benefit Commencement Date (or, if later, the expiration of the
7-day period that begins after the written explanation is provided), without
limit on the number of changes that may be made. After the Plan Administrator
provides the Participant with the written explanation in 6.2(c)(i) during the
period in 6.2(c)(ii), a Participant in PEP may waive the Post-retirement
Survivor Benefit with the Participant’s spouse as beneficiary or may elect
additional Post-retirement Survivor Benefit coverage with the Participant’s
spouse as beneficiary, or may select a beneficiary other than the Participant’s
spouse by an Appropriate Request. A Participant in PEP may revoke such waiver or
election and make a new election until the latest of the Participant’s Benefit
Commencement Date, the expiration of the 7-day period that begins after the
written explanation is provided), and 60 days after the Participant’s Severance
From Service Date (but not later than the date of distribution) without limit on
the number of changes that may be made. If the Participant waives the
Post-retirement Survivor Annuity or the Post-retirement Survivor Benefit with
his/her spouse as beneficiary or selects a beneficiary other than his/her spouse
for the Post-retirement Survivor Benefit, the waiver or selection shall be
effective only if the Participant is not married on his/her Benefit Commencement
Date or the Participant’s spouse on the Participant’s Benefit Commencement Date
has consented to the waiver or selection in writing and such consent was
witnessed by a notary public.

6.4 Plan Administration: The Administrative Committee

6.4(a) Generally—The Administrative Committee shall consist of members of senior
management of the Company appointed from time to time by the Chief Executive
Officer of the Company. The Chairman of the Committee shall be the Chief Human
Resources Officer of the Company. A member of the Committee may resign by
delivering his/her written resignation to the Chairman of the Committee. A
written resignation shall become effective as of the date specified therein. No
member of the Committee shall receive compensation from the Plan for his/her
services as a member.

6.4(b) The Administrative Committee: Authority and Duties—The Administrative
Committee has the authority to adjudicate claims appeals as set forth in
Section 6.8, and to delegate, in writing, any part of its authority and duties
to one or more designees.

 

- 40 -



--------------------------------------------------------------------------------

6.5 Plan Administration: The Investment Committee

6.5(a) Generally—The Investment Committee shall consist of members of senior
management of the Company appointed from time to time by the Chief Executive
Officer of the Company. The Chairman of the Committee shall be the Chief
Financial Officer of the Company. A member of the Committee may resign by
delivering his/her written resignation to the Chairman of the Committee. A
written resignation shall become effective as of the date specified therein. No
member of the Committee shall receive compensation from the Plan for his/her
services as a member.

6.5(b) Authority and Duties—The Investment Committee has the authority and
responsibility, subject to the review and modification of the Board of
Directors:

 

  (i) to develop and implement strategies for the custody and management of Plan
assets in accordance with its investment policy statement,

 

  (ii) to engage in negotiations related to the custody or management of Plan
assets,

 

- 41 -



--------------------------------------------------------------------------------

  (iii) to exercise all rights reserved to the Company as party to a contract or
trust instrument related to the custody or management of its assets,

 

  (iv) to delegate, in writing, any part of its authority and duties to one or
more designees, and

 

  (v) to report annually to the Board of Directors.

6.6 Plan Administration: The Plan Administrator

6.6(a) Generally—The Plan will be administered by the Director – Benefits of the
Company (or the successor to that function) as Plan Administrator, under the
direct supervision of the Chief Human Resources Officer of the Company (or under
the supervision of the officer succeeding to that function).

6.6(b) Authority and Duties—The Plan Administrator will establish policies and
procedures necessary to efficiently operate the Plan. The Plan Administrator is
responsible for the day to day operation of the Plan. The Plan Administrator
will:

 

  (i) furnish when due all required information and reports to Participants and
regulatory agencies, and

 

  (ii) receive all communications from Participants and regulatory agencies
about the Plan and take appropriate action in response thereto. The Plan
Administrator may, in writing, delegate any part of his/her authority and duties
to one or more designees. The designee or the Plan Administrator may withdraw
the designation in writing.

 

- 42 -



--------------------------------------------------------------------------------

6.7 Plan Administration: Indemnification—The Plan Administrator (and his/her
designees), the Board of Directors, Chairman of the Board of Directors, Vice
Chairman of the Board of Directors, Administrative Committee and Investment
Committee members, the –Chief Human Resources Officer (or the officer succeeding
to that function) of the Company and all employees of the Employer whose duties
involve Plan matters, shall be indemnified by the Company, or from the proceeds
under insurance policies purchased by the Company, against any and all
liabilities arising by reason of any act or failure to act made in good faith
pursuant to the provisions of the Plan, including expenses reasonably incurred
in the defense of any claim relating thereto.

6.8 Plan Administration: Claims

6.8(a) Denial of Claim—If after a Participant makes a written claim for
benefits, such claim is denied in full or in part, the Plan Administrator shall,
within 90 days after receipt of the claim, provide the Participant (at the
Participant’s last address appearing on the records of the Plan) with written
notice by mail, in language calculated to be understood by the Participant, of
the denial of the claim stating (i) the specific reasons for the denial,
(ii) the specific references to pertinent Plan provisions on which the denial is
based, (iii) any additional material or information necessary for the
Participant to resubmit the claim, including an explanation of why such material
or information is necessary, and (iv) an explanation of the claims appeal
procedure. If special circumstances require an extension of time to process the
claim, within 90 days after receipt of the claim, the Plan Administrator shall
provide the Participant with written notice by mail specifying the reasons for
the need for an extension of time, and a date by which he/she expects to render
a decision. In that event, the initial 90 day period for notice of denial shall
be extended by an additional 90 days.

 

- 43 -



--------------------------------------------------------------------------------

6.8(b) Appeal of Claim—If a Participant’s written claim has been denied or if
the Participant has not received written notice of denial within the period
prescribed by 6.8(a), he/she may file an appeal with the –Administrative
Committee. The Participant or his/her duly authorized representative may request
to review pertinent documents. The appeal must be submitted in writing within 60
days of the date the Participant receives or should have received notice of the
denial. The appeal may be made by the Participant or his/her duly authorized
representative. The appeal must state the reasons for the appeal and shall be
accompanied by any evidence or documentation to support the Participant’s
position. The –Administrative Committee shall review the Participant’s appeal
promptly and shall advise the Participant of his/her decision in writing, in
language calculated to be understood by the Participant, stating the specific
reasons for his/her decision withspecific reference to pertinent Plan provisions
on which the decision is based. This written decision shall be sent to the
Participant (at his/her last address appearing on the records of the Plan) by
mail no later than 60 days after receipt of the written appeal, unless special
circumstances require an extension of time for processing the appeal, obtaining
more information or conducting an investigation of the facts. In no event shall
the written decision be sent to the Participant later than 120 days after
receipt by the –Administrative Committee of the written appeal. The
determination of the –Administrative Committee shall be final and binding on all
parties and not subject to further appeal.

 

- 44 -



--------------------------------------------------------------------------------

6.8(c) Exclusive Method—The procedure for review of claims outlined in this 6.8
is the exclusive method available for resolving claims under the Plan,
notwithstanding the existence of other Employer procedures applicable to
Employee grievances in other areas. No Participant or beneficiary is entitled to
bring any action, whether at law or in equity against any Employer or their
respective agents, officers, directors or employees, including the
Administrative Committee, the Investment Committee, the Plan Administrator,
his/her designees, or the –Chief Human Resources Officer of the Company (or any
officer succeeding to that function) in connection with any right, privilege or
benefit provided under this Plan unless and until, as a condition precedent, all
the remedies provided under this Section 6.8 have been exhausted.

6.9 Direct Rollover of Eligible Rollover Distributions—This 6.9 applies to
distributions made on or after January 1, 1993, or such other effective date as
specified herein. Notwithstanding any provision of the Plan to the contrary that
would otherwise limit a distributee’s election under this 6.9; a distributee may
elect, at the time and in the manner prescribed by the Plan Administrator, to
have any portion of an eligible rollover distribution paid directly to an
eligible retirement plan specified by the distributee in a direct rollover.

For purposes of this 6.9, eligible rollover distribution means any distribution
of all or any portion of the balance to the credit of the distributee, except
that an eligible rollover distribution does not include: any distribution that
is one of a series of substantially equal periodic payments (not less frequently
than annually) made for the life (or life expectancy) of the distributee or the
joint lives (or joint life expectancies) of the distributee and the
distributee’s designated beneficiary, or for a specified period of ten years or
more; any distribution to the extent such distribution is required under Code
Section 401(a)(9); and the portion of any distribution that is not includible in
gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities).

 

- 45 -



--------------------------------------------------------------------------------

For purposes of this 6.9, eligible retirement plan means an individual
retirement account described in Code Section 408(a), a Roth individual
retirement account described in Code Section 408A(b) (subject to current Roth
individual retirement account conversion rules), an individual retirement
annuity described in Code Section 408(b), an individual retirement annuity
described in Code Section 403(a), or a qualified trust described in Code
Section 401(a), that accepts the distributee’s eligible rollover distribution.
Eligible retirement plan shall also mean an eligible deferred compensation plan
described in Code Section 457(b) that is maintained by a state, political
subdivision of a state, or an agency or instrumentality of a state or an entity
exempt from federal income tax, or an annuity contract described in Code section
403(b).

For purposes of this 6.9, a distributee means an Employee or Former Employee. In
addition, a Surviving Spouse (or, effective for distributions made after
December 31, 2009, a non-spouse beneficiary as described in Code
Section 402(c)(11)) and the Employee’s or Former Employee’s spouse or former
spouse who is the alternate payee under a qualified domestic relations order, as
defined in Code Section 414(p), are distributees with regard to the interest of
the spouse or former spouse.

For purposes of this 6.9, a direct rollover is a payment by the Plan to the
eligible retirement plan specified by the distributee.

 

- 46 -



--------------------------------------------------------------------------------

ARTICLE VII—Plan Funding

7.1 Contributions—No contributions from any Participant shall be required or
permitted under the Plan. The Employer shall make contributions in such amounts
and at such times as determined by the Investment Committee in accordance with a
funding method and policy to be established by the Investment Committee.
Forfeitures arising under this Plan shall be applied to reduce the expenses of
Plan administration, not to increase the benefits otherwise payable to
Participants.

7.2 Payments to the Trustee—All contributions made by the Employer under this
Plan shall be paid to the Trustee and shall become assets of the Trust.

 

- 47 -



--------------------------------------------------------------------------------

ARTICLE VIII—Miscellaneous Provisions

8.1 Inalienability of Benefits: Generally—No benefit or interest available under
the Plan will be subject to assignment, attachment, alienation, or other legal
process, either voluntarily or involuntarily. Except as provided in 8.1(a), the
preceding sentence will also apply to the creation, assignment or recognition of
a right to any benefit payable with respect to a Participant pursuant to a
domestic relations order. Except as provided in 8.1(b) and 8.7, payments
required under the Plan will be made to and in the name of the person entitled
to such payments under the terms of the Plan, or to and in the name of such
person’s authorized representative. Payments to any financial institution to the
credit of such person will constitute payments to and in the name of the person
entitled to such payments under the terms of the Plan.

8.1(a) Qualified Domestic Relations Orders—The anti-alienation provisions of 8.1
do not apply to qualified domestic relations orders, as the term is defined in
Code Section 414(p). The Plan Administrator has established and will maintain
written procedures to determine the qualified status of domestic relations
orders and to administer distributions under such qualified orders. To the
extent provided under a qualified domestic relations order, a former spouse of a
Participant shall be treated as the spouse or Surviving Spouse for all purposes
under the Plan.

A qualified domestic relations order will not require the Plan to provide any
type or form of benefit, or any option, not otherwise provided under the Plan.

 

- 48 -



--------------------------------------------------------------------------------

Notwithstanding the preceding paragraph, if provided under a qualified domestic
relations order, an alternate payee as described in Code Section 414(p) may
receive his/her entire interest under the order as a lump sum payment as soon as
administratively possible after a domestic relation order is qualified by the
Plan Administrator. Such lump sum payment will be limited to (i) in the case of
a Participant in the Traditional Pension Plan, the Present Value of the
Participant’s Gross Pension under 3.3(a), calculated as of the date as of which
the lump sum is paid, and (ii) in the case of a Participant in PEP, the PEP
Gross Pension lump sum under 3.3(e), calculated as of the date as of which the
lump sum is paid. Unless unambiguously stated otherwise in the qualified
domestic relations order, such lump sum will equal a percentage or portion (as
specified in the order) of the amount described in (i) or (ii) above.

A Participant’s Gross Pension (payable at the time and in the form such Gross
Pension is actually paid to the Participant or, if the Participant dies before
his/her Benefit Commencement Date, payable at the time and in the form the
Preretirement Survivor Annuity or Preretirement Survivor Benefit is actually
paid to the Surviving Spouse or Alternate Beneficiary) will be reduced by the
benefits provided to an alternate payee described in Code Section 414(p)(8)
under a qualified domestic relations order. Such Gross Pension will be reduced
as follows:

 

  (i)

If the alternate payee receives a lump sum payment, the Gross Pension will be
reduced by accumulating such lump sum payment with the Annual Interest Rate from
the date as of which the lump sum is paid to the Participant’s (or the Surviving
Spouse’s or Alternate Beneficiary’s) Benefit Commencement Date, and converting
such accumulated amount to the form of payment paid to the Participant (or
Surviving Spouse or Alternate Beneficiary) using the Annual Interest Rate and
the mortality table described in Code Section 417(e)(3). The Annual Interest
Rate in

 

- 49 -



--------------------------------------------------------------------------------

  the preceding sentence will be (1) on and after January 1, 2008, the rate of
interest specified under Code Section 417(e) as amended by the Pension
Protection Act of 2006 and clarified by Revenue Ruling 2007-67 and (2) prior to
January 1, 2008, the annual rate of interest on 30-year Treasury securities, in
each case for the November of the Plan Year immediately preceding the Plan Year
in which the lump sum payment is made to the alternate payee. For distributions
with a Benefit Commencement Date on or after January 1, 2003 and prior to
January 1, 2008, the mortality table shall be as prescribed in Revenue Ruling
2001-62 and for distributions with a Benefit Commencement Date on or after
January 1, 2008, the mortality table shall be as prescribed in Revenue Ruling
2007-67.

 

  (ii) If the alternate payee receives monthly annuity payments and the
Participant also receives monthly annuity payments, the alternate payee’s
monthly annuity payments have a Benefit Commencement Date that is on or after
the Participant’s Benefit Commencement Date, the alternate payee’s monthly
annuity payments are payable until a date that is no later than the
Participant’s date of death, and the alternate payee’s monthly annuity payments
are no greater than the monthly payment the Participant would receive if the
qualified domestic relations order did not exist, the Participant’s monthly
annuity payments will be reduced by the dollar amount of the monthly annuity
payments provided to the alternate payee.

 

- 50 -



--------------------------------------------------------------------------------

  (iii) If the alternate payee receives monthly annuity payments and the
conditions in (ii) are not satisfied, the Gross Pension will be reduced by
accumulating the Present Value of the alternate payee’s monthly annuity payments
(with such Present Value being determined as of the date such annuity payments
begin to be paid to the alternate payee) with the Annual Interest Rate from the
date as of which such Present Value is determined to the Participant’s (or
Surviving Spouse’s or Alternate Beneficiary’s) Benefit Commencement Date, and
converting such accumulated amount to the form of payment paid to the
Participant (or Surviving Spouse or Alternate Beneficiary) using the Annual
Interest Rate and the mortality table described in Code Section 417(e)(3). The
Annual Interest Rate in the preceding sentence will be (1) on and after
January 1, 2008, the rate of interest specified under Code Section 417(e)(3) as
amended by the Pension Protection Act of 2006 and clarified by Revenue Ruling
2007-67 and (2) prior to January 1, 2008, the annual rate of interest on 30-year
Treasury securities, in each case, for the November of the Plan Year immediately
preceding the Plan Year in which the Present Value is determined. For
distributions with a Benefit Commencement Date on or after January 1, 2003 and
prior to January 1, 2008, the mortality table shall be as prescribed in Revenue
Ruling 2001-62 and for distributions with a Benefit Commencement Date on or
after January 1, 2008, the mortality table shall be as prescribed in Revenue
Ruling 2007-67.

8.1(b) Miscellaneous Exceptions—The anti-alienation provisions of 8.1 do not
apply to certain voluntary and revocable assignments or alienations or other
arrangements permitted under the Code and ERISA, including under Code
Section 401(a)(13) and the applicable Treasury regulations.

 

- 51 -



--------------------------------------------------------------------------------

8.2 Exclusive Benefit: Generally—Except as provided in 8.2(a), all contributions
made by any Employer to any insurance company or Trustee for the purpose of
funding the Plan are irrevocable and shall not revert to the Employer. Prior to
the satisfaction of all liabilities under the Plan, such contributions, as well
as the corpus and income of the Trust, shall not be diverted to or used for
purposes other than the exclusive benefit of Participants and their
beneficiaries and defraying reasonable expenses of Plan administration,
including expenses of service providers who support plan administrative or
fiduciary functions.

8.2(a) Exceptions—Any contribution made by an Employer by mistake of fact shall
be returned to the Employer provided the return is made within one year after
the payment of such contribution to the insurance company or Trustee, and
provided further that earnings attributable to the excess contribution may not
be returned to the Employer, but losses attributable to the excess contribution
must reduce the amount returned.

Any contribution made by an Employer shall be returned to the Employer to the
extent the deduction of such contribution is disallowed under Code Section 404,
provided the return is made within one year after the disallowance of the
deduction by the Internal Revenue Service. For purposes of this provision, all
contributions made by an Employer to the Plan are expressly conditioned upon
their deductibility under Code Section 404, and any nondeductible contributions
must be returned to the Employer.

Any excess assets shall be returned to the Employer upon the Plan’s termination,
but only after satisfaction of all Plan liabilities to Participants and their
beneficiaries.

 

- 52 -



--------------------------------------------------------------------------------

8.3 No Right to Employment—Nothing contained in the Plan shall be construed as a
contract of employment between an Employer and any Employee, or as a right of
any Employee to continue in the employment of an Employer or as a limitation of
the right of an Employer to discharge an Employee with or without cause.

8.4 Controlling Law—The Plan and its administration shall be governed by the
laws of the State of Maryland except to the extent preempted by Federal law.

8.5 Number—Words used in the singular are intended to include the plural,
whenever appropriate.

8.6 Titles and Headings—Titles of Articles and headings to Sections in the Plan
are placed herein solely for convenience of reference and, in any case of
conflict, the text of the Plan, rather than such titles and headings, shall
control.

8.7 Payment of Benefits to Incompetents—If the Plan Administrator determines
that any participant, spouse or beneficiary is unable to care for his affairs
because of minority, illness, infirmity, accident or any other reason, any
distributions due may be made at the direction of the Plan Administrator to the
guardian, conservator, legal representative, spouse, child, parent or other
blood relative or to any person deemed by the Plan Administrator to have
incurred expenses for such participant, spouse, or beneficiary entitled to
distributions under the Plan. Such distribution shall, to the extent thereof, be
a complete discharge of all liabilities of the Plan, the Employer, the Plan
Administrator, the Trustee and the Trust.

 

- 53 -



--------------------------------------------------------------------------------

ARTICLE IX—Amendment, Termination, Mergers or Consolidations

9.1 Amendment—In the event of the amendment of the Plan as permitted under
Article VI, such amendment shall not cause the elimination or reduction of any
Plan benefit as prohibited under the provisions of Code Section 411(d)(6).

Unless an amendment or Plan provision specifically provides otherwise, no Plan
amendment will have a retroactive or prospective effect on the rights of former
Employees whose active employment with the Employer terminated prior to the
effective date of the amendment.

9.1(a) Amendment Authority of the Board of Directors—The Board of Directors
reserves the right, at their exclusive discretion:

 

  (i) to discontinue or terminate, merge or consolidate the Plan, in whole or in
part,

 

  (ii) to determine whether, and to what extent, employees of subsidiaries of
the Company will be eligible to participate in the Plan,

 

  (iii) to amend the Plan, in whole or in part, on advice of counsel, and except
as otherwise provided herein, the Board of Directors may delegate the right to
amend the Plan with respect to certain matters, and

 

  (iv) to delegate to special committees or subcommittees the power to exercise
the rights otherwise reserved to the Board of Directors in this Section 9.1(a).

 

- 54 -



--------------------------------------------------------------------------------

9.1(b) Amendment Authority of the Chairman of the Board of Directors—The
Chairman of the Board of Directors has the right, subject to the review and
modification of the Board of Directors:

 

  (i) to amend the Plan, from time to time, as shall be necessary or advisable
in the interpretation, administration or operation thereof or as required by
law, on the advice of counsel.

 

  (ii) to exercise all rights and authority related to the operation of the Plan
that are not expressly reserved to the Board of Directors or otherwise delegated
by the Board of Directors,

 

  (iii) to appoint the members of the Investment and Administrative Committees,
as set forth in Sections 6.4 and 6.5, and

 

  (iii) to delegate, in writing, any part of his/her authority to one or more
designees.

9.1(c) Amendment Authority of the Executive Group—Effective July 23, 2010 the
Executve Group may approve amendments to the Plan that have less than a $10
million impact on the Plan’s accumulated benefit obligation per amendment.

9.1(d) Amendment Authority of the Chief Human Resources Officer—The Chief Human
Resources Officer may make any amendment to the Plan that does not increase the
annual liabilities of the Plan materially, or as required by law, upon the
advice of counsel.

9.1(e) Amendment Authority of the Plan Administrator—The Plan Administrator may
make any amendment to the Plan as required by law, upon the advice of counsel.

 

- 55 -



--------------------------------------------------------------------------------

9.1(f) Report to the Board—At least annually, the Company’s Chief Executive
Officer shall report all amendments made pursuant to the authorities set forth
in Sections 9.1(b) and (c) to the Board of Directors.

9.2 Termination—In the event of the termination or partial termination of the
Plan, the rights of all affected Participants entitled to benefits accrued to
the date of such termination or partial termination (to the extent funded as of
such date) shall be nonforfeitable. A Participant whose benefits were forfeited,
in accordance with 4.5, prior to the date of termination or partial termination,
shall not be entitled to nonforfeitable benefits as a result of the preceding
sentence. In the event of the termination of the Plan, the benefit of any highly
compensated employee (and any former highly compensated employee) as those terms
are defined in Code Section 414(q) and the related regulations, is limited to a
benefit that is nondiscriminatory under Code Section 401(a)(4).

9.3 Merger or Consolidation—In the event of a merger or consolidation of the
Plan with, or transfer of assets and liabilities of the Plan to, any other plan,
each Participant will receive a benefit immediately after such merger,
consolidation, or transfer (computed as if the Plan had then terminated) which
is equal to or greater than the benefit the Participant was entitled to
immediately before such merger, consolidation, or transfer (computed as if the
Plan had then terminated) to the extent required under Section 414(l) of the
Code.

9.4 Spin Offs To and From the CENG Plan—This 9.4 is effective as of the CENG
Effective Date. In any case where assets and liabilities are spun off from or to
this Plan, each Participant (whether or not vested) will be entitled to an
accrued benefit immediately after such spin off or transfer (computed as if this
Plan or the transferee

 

- 56 -



--------------------------------------------------------------------------------

plan, as applicable, had then terminated) that satisfies the requirements of
9.3; provided that such accrued benefit will be payable from the applicable plan
if and only if all applicable requirements for payment under the applicable plan
are satisfied including, without limitation, applicable vesting requirements.
Under no circumstances shall any individual be entitled to duplicate benefits
under this Plan and the CENG Plan (or any other qualified defined benefit
pension plan sponsored by the Company, CENG or any of their subsidiaries or
affiliates).

9.4(a) Introduction—Effective as of the CENG Effective Date, ÉLECTRICITÉ DE
FRANCE INTERNATIONAL, SA and its affiliates acquired 49.99 of the membership
interests of CENG from the Company; CENG and certain of its affiliates ceased to
be Employers or otherwise participate in the Plan; and CENG established and
adopted the CENG Plan for the benefit of its employees and certain former
Participants in this Plan. As of the CENG Effective Date, the CENG Plan and its
related trust received a spin off of assets and liabilities with respect to each
employee, former employee, and surviving spouse of a former employee of CENG (or
any affiliate or subsidiary thereof the employees of which participated in this
Plan prior to the CENG Effective Date) who, immediately prior to the CENG
Effective Date, was either (1) an active Participant under this Plan, (2) an
inactive Participant or Disabled Participant under this Plan who was entitled to
a benefit under this Plan immediately prior to the CENG Effective Date and who
was an Employee of an Employer immediately prior to his or her Severance From
Service Date or (3) a Surviving Spouse of an individual who would have been
described in (1) or (2) had he or she not died prior to the CENG Effective Date.
No individual described in the previous sentence shall be entitled to a benefit
under or continued

 

- 57 -



--------------------------------------------------------------------------------

participation in the Plan after the CENG Effective Date (except to the extent
such individual’s benefit is subsequently spun off from the CENG Plan back to
this Plan pursuant to 9.4(b) or to the extent such individual is entitled to
participate and earn only future benefits under this Plan because he or she is
rehired by the Company (or any subsidiary or affiliate thereof the employees of
which then participate in the Plan in accordance with the designation of the
Board of Directors as reflected in Appendix G) under circumstances where his or
her benefit is not spun off from the CENG Plan to this Plan pursuant to this
9.4).

9.4(b) Direct Transfers from CENG—This Plan and the associated Trust will
receive a spin off of assets and liabilities from the CENG Plan with respect to
each eligible Full-Time Employee of the Company or those designated subsidiaries
and affiliates of the Company reflected in Appendix G whose employment is
transferred by CENG directly from CENG (or any affiliate or subsidiary thereof
the employees of which participate in the CENG Plan) to an Employer after the
CENG Effective Date and this Plan and the associated Trust will spin off assets
and liabilities to the CENG Plan and its trust with respect to each Former
Employee whose employment is transferred by the Company directly from the
Company (or a designated subsidiary or affiliate of the Company reflected in
Appendix G) to CENG (or any affiliate or subsidiary thereof the employees of
which participate in the Prior Plan) after the CENG Effective Date. No Employee
or Former Employee of the Employer shall be entitled to a benefit or continued
participation in the Plan (or CENG Plan, as the case may be) after the date the
assets and liabilities with respect to such employee’s benefit are spun off from
this Plan and its Trust to the CENG Plan and its trust (or from the CENG Plan
and its trust to the Plan and

 

- 58 -



--------------------------------------------------------------------------------

its Trust, as the case may be, and in all cases except to the extent such
employee’s benefit is subsequently spun back to the other plan pursuant to this
paragraph). Under no circumstances shall any individual transferred pursuant to
this paragraph be entitled to benefits under this Plan and the CENG Plan (or any
other qualified defined benefit pension plan sponsored by the Company, CENG or
any of their subsidiaries or affiliates).

9.4(c) Automatic PEP Participation—Except as provided in the next sentence, each
Transferred Participant shall become a Participant in the PEP on the date he/she
becomes a Full-Time Employee pursuant to the transfer of employment described in
9.4(b). Notwithstanding the foregoing, each Transferred Participant that was a
participant in the Traditional Pension Plan immediately prior to the CENG
Effective Date and subsequently remained a participant in the corresponding
component of the CENG Plan continuously from the CENG Effective Date until the
Participant’s Transfer Date shall become a Participant in the Traditional
Pension Plan on the date he/she becomes a Full-Time Employee pursuant to the
transfer of employment described in 9.4(b).

9.4(d) Minimum Benefit—

 

  (i) Traditional Pension Plan—Notwithstanding anything in the Plan to the
contrary, the Gross Pension payable to a Transferred Participant in the
Traditional Pension Plan under 3.3(a), 3.3(b), 3.3(c), or 3.3(d) shall not be
less than the Gross Pension payable to such Participant at the applicable
retirement date under the CENG Plan determined immediately prior to such
Participant’s Transfer Date. For a Transferred Participant in the Traditional
Pension Plan, any applicable actuarial adjustment under 3.2(b) shall include
periods of active employment recognized as such for purposes of the
corresponding actuarial adjustment under the CENG Plan prior to the Transfer
Date.

 

- 59 -



--------------------------------------------------------------------------------

  (ii) PEP—Notwithstanding anything in the Plan to the contrary: (a) the Gross
Pension payable to a Transferred Participant in the PEP under 3.3(f) or 3.3(g)
shall not be less than the Gross Pension or single life annuity payable to such
Participant at the Benefit Commencement Date determined under the applicable
CENG Plan formula based on the plan provisions, factors and all components of
such formula as in effect immediately prior to the Participant’s Transfer Date
including, for a PEP formula, the Participant’s Total Pension Credits and Final
Average Annual Pay determined under the applicable CENG Plan as of such date and
the provisions of the applicable CENG Plan (including, as applicable, the
Annuity Factor and Deferred Annuity Factor) as in effect on such date, and
(b) the Gross Pension payable to a Transferred Participant in the PEP under
3.3(e) shall not be less than the Present Value of the deferred annuity payable
as of the Participant’s Normal Retirement Date under the applicable CENG Plan
formula, where such annuity shall be determined immediately prior to the
Participant’s Transfer Date based on the plan provisions, factors and all
components of such formula as in effect immediately prior to the Participant’s
Transfer Date including, for a PEP formula, the Participant’s Total Pension
Credits and Final Average Annual Pay determined under the applicable CENG Plan
formula and the other provisions of the applicable CENG Plan as in effect on
such date.

 

- 60 -



--------------------------------------------------------------------------------

********

IN WITNESS WHEREOF, this restatement and the appendices attached thereto,
effective January 31, 2012, were duly executed on this              day of
January, 2012.

 

 

 

Mary Lauria Chief Human Resources Officer

 

- 61 -



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

A-1 “Adjusted Employment Commencement Date” means, with respect to an Employee
who terminates employment with the Employer and is subsequently reemployed, the
date that is determined by subtracting the period of Credited Service and/or
Vesting Service that is restored upon reemployment from the date on which the
Employee accumulated one hour of service (i.e., each hour for which an Employee
is directly or indirectly paid or entitled to payment by an Employer for the
performance of duties) after reemployment.

A-2 “Administrative Committee” means the committee appointed by the Chief
Executive Officer of the Company as set forth in 6.4.

A-3 “Alternate Beneficiary” means an individual person(s) and/or trust(s) who is
entitled to receive distributions under this Plan upon or after the death of a
PEP Participant or Traditional Plan Participant.

A-4 “Annual Interest Rate” means (1) on and after January 1, 2008, the rate of
interest specified under Code Section 417(e)(3) as amended by the Pension
Protection Act of 2006 and clarified by Revenue Ruling 2007-67 and (2) prior to
January 1, 2008, the annual rate of interest on 30-year Treasury securities, in
each case, for the November of the Plan Year immediately preceding the Plan Year
in which the first day of the month following the Participant’s Severance From
Service Date occurs. Effective January 1, 2008, if the Plan is terminated, for
purposes of converting a lump sum benefit to an annuity or converting an annuity
to a lump sum, the Annual Interest Rate shall be equal to the average of the
rates of interest used under this A-4 during the 5-year period ending on the
termination date.

 

A-1



--------------------------------------------------------------------------------

A-5 “Annuity Factor” means the factor which is used to convert a PEP Gross
Pension lump sum to an annuity. The factor is based on a Participant’s age at
the Benefit Commencement Date, the mortality table described in Code
Section 417(e)(3), and the Annual Interest Rate. For distributions with a
Benefit Commencement Date on or after January 1, 2003 and prior to January 1,
2008, the mortality table used for purposes of satisfying the requirement of
Code Section 417(e)(3) is the table prescribed in Revenue Ruling 2001-62 and for
distributions with a Benefit Commencement Date on or after January 1, 2008, the
mortality table used for purposes of satisfying the requirements of Code
Section 417(e)(3) is the table prescribed in Revenue Ruling 2007-67.
Notwithstanding the foregoing, the following increase is made to the Annual
Interest Rate in determining the Annuity Factor: if (i) the Participant is
eligible for Early Retirement under 2.2 on his/her Severance From Service Date
or (ii) the Participant becomes a Disabled Participant on or after January 1,
1994, the Participant completes at least ten years of Credited Service prior to
the date the Participant first benefits under the Disability Plan, and the
Participant ceases to be a Disabled Participant on or after age 55 and prior to
age 65.

 

Age at Benefit Commencement Date

  

Increase in Annual Interest Rate

50 to 62

   +1.0%

63

   +0.6%

64

   +0.3%

65 or older

   +0.0%

 

A-2



--------------------------------------------------------------------------------

If the Surviving Spouse of a Participant in PEP chooses to receive an annuity
under 5.8, the Surviving Spouse’s age as of the date the annuity begins shall be
used in place of the Participant’s age at the Benefit Commencement Date to
determine the Annuity Factor and the increase in the Annual Interest Rate in
determining the Annuity Factor described in the preceding sentence is not
applicable.

A-6 “Applicable Interest Rate” means, as set forth in Code Section 417(e)(3)(B),
the interest rate which would be used (as of the effective date of the
distribution) by the Pension Benefit Guaranty Corporation for purposes of
determining the present value of a lump sum distribution on plan termination.

A-7 “Appropriate Request” means a written request by a Participant delivered to
the Plan Administrator or his/her designated representative.

A-8 “Average Annual Pay” means for a PEP Participant the average, as described
in the next sentence, of the following forms of eligible pay: (i) the base rate
of pay of an Employee (before any reductions, and excluding (a) overtime,
(b) bonuses and incentives other than certain license bonuses set forth in
Appendix I, Part 1 and (c) other forms of extra compensation) plus (ii) bonuses
and/or incentives set forth in Appendix I, Part 2, paid by the Employer to an
Employee, plus (iii) any military differential wage payments (as defined in
Section 3401(h)(2) of the Code). The average is calculated by computing the
above amounts paid during the 60-month period (in five consecutive 12 month
increments) ending on the last day of the month which includes the Severance
From Service Date (the date as of which benefits begin under the Disability Plan
in the

 

A-3



--------------------------------------------------------------------------------

case of a Disabled Participant) including the base rate of pay described in
(i) which the Employee would have been paid for the month which includes the
Severance From Service Date if he/she had worked to the end of such month to the
last 12 month increment, and then taking the average of the three 12-month
periods during which the highest amounts were paid. The base salary of an
Employee on unpaid leave of absence shall be considered paid for purposes of
calculating Average Annual Pay. For purposes of (i), only license bonuses set
forth in Appendix I, Part 1 will be included in the computation of Average
Annual Pay. For purposes of (ii), only bonuses and/or incentives that are set
forth in Appendix I, Part 2 will be included in the computation of Average
Annual Pay. The eligible pay of each Participant for each 12-month increment
shall not exceed the limitations set forth in Appendix B, Section B-3. To
determine Average Annual Pay for a Transferred Participant, amounts described in
(i) and (ii) of this section shall include amounts paid by CENG or other
Employer under the applicable CENG Plan, but only to the extent that such
amounts (x) would be included for purposes of calculating the Transferred
Participant’s Average Annual Pay under the applicable CEG PEP Plan if such
amounts had been paid by an Employer under this Plan, and (y) were paid during
the 60-month period (in five consecutive 12-month increments) ending on the last
day of the month that includes the Transferred Participant’s Severance From
Service Date described above. For a Transferred Participant, depending on the
Participant’s Severance From Service Date, the Participant’s Transfer Date may
be within the 60-month period described in A-8 or such period may be entirely
after the Participant’s Transfer Date.

 

A-4



--------------------------------------------------------------------------------

A-9 “Average Pay” means for a Traditional Pension Plan Participant (i) the base
rate of pay of an Employee (before any reductions, and excluding (a) overtime,
(b) bonuses and incentives other than certain license bonuses set forth in
Appendix I, Part 1 and (c) other forms of extra compensation), for the most
current 730 days of active employment (but ending on the date as of which
benefits begin under the Disability Plan in the case of a Disabled Participant)
excluding any February 29ths, divided by 24, plus (ii) certain bonuses and/or
incentives set forth in Appendix I, Part 2 paid by the Employer to an Employee
during the same period described in (i), but including any February 29ths,
divided by 24, plus (iii) any military differential wage payments (as defined in
Section 3401(h)(2) of the Code). The base salary of an Employee on unpaid leave
of absence shall be considered paid for purposes of calculating Average Pay. For
purposes of (i), only license bonuses set forth in Appendix I, Part 1 will be
included in the computation of Average Pay. For purposes of (ii), only bonuses
and/or incentives set forth in Appendix I, Part 2 will be included in the
computation of Average Pay. The eligible pay of each Participant for the most
current 12-month period of active employment and for the immediately preceding
12-month period shall not exceed the limitations set forth in Appendix B,
Section B-3. To determine Average Pay for a Transferred Participant, amounts
described in (i) and (ii) shall include amounts paid by CENG or other Employer
under the CENG Traditional Plan, but only to the extent that such amounts
(x) would be included for purposes of calculating the Transferred Participant’s
Average Pay under the CEG Traditional Plan if such amounts had been paid by an
Employer under this Plan, and (y) were paid during the most current 730 days of
active employment described above. For a Transferred Participant, depending on
the Participant’s Severance From Service Date, the Participant’s Transfer Date
may be within the 730 day period described in A-9 or such period may be entirely
after the Participant’s Transfer Date.

 

A-5



--------------------------------------------------------------------------------

A-10 “Benefit Commencement Date” means the date as of which the Participant’s
benefits, if any, under the Plan commence.

A-11 “Board of Directors” means the Board of Directors of the Company.

A-11a “CENG” means Constellation Energy Nuclear Group, LLC, and its successors
and assigns.

A-11b “CENG Effective Date” means November 6, 2009.

A-11c “CENG Plan” means the applicable plan sponsored by CENG under which a
Transferred Participant participated immediately prior to his or her Transfer
Date, which plan is either (a) the Pension Plan of Constellation Energy Nuclear
Group, LLC, which has two parts known as the “CENG Traditional Plan” and the
“CEG PEP Plan,” (b) Appendix Ginna of the Pension Plan of Constellation Energy
Nuclear Group, LLC or (c) the Nine Mile Point Pension Plan, each of which is
intended to be a defined benefit pension plan qualified under Section 401(a) of
the Code and its related trust is intended to be tax-exempt under Section 501(a)
of the Code. A-12 “Code” means the Internal Revenue Code of 1986, as amended or
replaced from time to time.

A-13 “Company” means Constellation Energy Group, Inc., and its successors and
assigns.

A-14 “Credited Service” means the period that is taken into account to determine
a Participant’s Gross Pension: (i) during a Participant’s employment with the
Employer while classified as a Full-Time Employee (other than a leased employee
described in Code Section 414(n) or a co-op, work study or summer employee), or
(ii) while a Disabled Participant if such Participant has at least ten years of
Credited Service prior to the date as of which the Participant first receives
benefits under the Disability

 

A-6



--------------------------------------------------------------------------------

Plan, and becomes a Disabled Participant on or after January 1, 1994. Credited
Service is computed as described in 4.3. A Transferred Participant’s Credited
Service shall include Credited Service under the applicable CENG Plan as
determined immediately prior to the Transfer Date. Credited Service shall
exclude any periods of military service as described in Section 4.4, unless
otherwise required by applicable law.

A-15 “Deferred Annuity Factor” means 1.04h where h equals the number of years
and fractions of a year between the Participant’s Severance From Service Date
and Benefit Commencement Date. If the Participant works less than a full month,,
then full credit will be given for the entire month.

A-16 “Disability Plan” means the Constellation Energy Group, Inc. Long-Term
Disability Plan, the Constellation Energy Group, Inc. Disability Insurance Plan,
or any successor plan.

A-17 “Disabled Participant” means a Participant who is disabled as that term is
defined in the Disability Plan and who is receiving benefits under the
Disability Plan. Participants who became Disabled Participants prior to
January 1, 1994 are subject to the provisions at Appendix C, Section C-10.

A-18 “Disability Retirement” means a type of retirement available to a Disabled
Participant (i) who became a Disabled Participant on or after January 1, 1994,
(ii) who is a Participant in the Traditional Pension Plan, (iii) who has at
least ten years of Credited Service prior to the date as of which the
Participant first receives benefits under the Disability Plan, and (iv) who is
at least age 50 (but not yet age 65) when he/she ceases benefiting under the
Disability Plan because he/she is determined to be no longer disabled under the
terms of such plan.

 

A-7



--------------------------------------------------------------------------------

A-19 “Early Retirement” means a type of retirement available to a Participant
who, on his/her Severance From Service Date is at least age 55, and has at least
ten years of Credited Service.

A-20 “Early Retirement Adjustment Factor” means, for a Participant in the
Traditional Pension Plan with a Benefit Commencement Date that is on or after
the date that the Participant attains age 55, or for a Disabled Participant who
is age 50 or older, 100 percent less 1/4 of one percent for each month that the
Participant is less than age 65 on the Participant’s Benefit Commencement Date.
Notwithstanding anything to the contrary, the Early Retirement Adjustment Factor
for a Participant in the Traditional Pension Plan who has completed at least 35
years of Credited Service as of his/her Severance From Service Date is 100
percent less 1/4 of one percent for each month that the Participant is less than
age 62 on the Participant’s Benefit Commencement Date. For purposes of these
calculations, the month of the Participant’s 62nd or 65th birthdays, as
appropriate, is excluded.

A-21 “Employee” means any person who is employed by the Employer, but excludes
any person who is in the sole judgment of the Employer an independent
contractor. Employee shall include leased employees within the meaning of Code
Section 414(n)(2), which, effective for Plan Years beginning on or after
January 1, 1997, includes any person (other than an Employee of an Employer) who
pursuant to an agreement between an Employer and any other person has performed
services for an Employer on a substantially full-time basis for a period of at
least one year, and such

 

A-8



--------------------------------------------------------------------------------

services are performed under the primary direction or control of an Employer,
unless the leased employees are covered by a plan described in Code
Section 414(n)(5) and such leased employees do not constitute more than 20% of
the Employer’s nonhighly compensated work force described in Code
Section 414(n)(5)(C)(ii).

An Employee may be a Full-Time Employee or an On-Call Employee. A Full-Time
Employee is any Employee employed on an ongoing and regular basis who has a
basic workweek generally consisting of 40 hours, although Employees who work a
Part-Time Schedule with a basic workweek of less than 40 hours are also
considered to be Full-Time Employees. On-Call Employees constitute a reasonable
classification of Employees who do not have a basic workweek, but rather work on
an irregular, “on call” basis and do not participate in any “time off” or
related benefit plans and are compensated only for those hours actually worked.

A-22 “Employer” means the Company and any successor which shall maintain this
Plan, and any subsidiaries or other affiliates required to be aggregated with
the Company under Code Section 414(b), (c), (m) or (o).

A-23 “Employment Commencement Date” means, with respect to an Employee who is
not described in “Adjusted Employment Commencement Date,” the date on which an
Employee first performs an hour of service ( i.e., each hour for which an
Employee is directly or indirectly paid or entitled to payment by an Employer
for the performance of duties) for the Employer.

A-24 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

A-9



--------------------------------------------------------------------------------

A-24a “Executive Group” means the Company’s Chief Executive Officer, Chief
Financial Officer, General Counsel and Chief Human Resources Officer,
collectively.

A-25 “Final Average Annual Pay” means for a Participant in PEP, the Average
Annual Pay computed as of the Participant’s Severance From Service Date.

A-26 “Final Average Pay” means for a Participant in the Traditional Pension
Plan, the Average Pay computed as of the Participant’s Severance From Service
Date. A-27 “Former Employee” means an individual who was formerly an Employee,
but who has ceased employment with the Employer.

A-28 “Full-Time Employee” see the definition of “Employee.”

A-29 “Gross Pension” means the monthly benefit or the lump sum benefit computed
under a pension formula, before any adjustments.

A-30 “Investment Committee” means the committee appointed by the Chief Executive
Officer of the Company as set forth in 6.5.

A-31 “Normal Retirement” means a type of retirement available to a Participant
who, on the day preceding his/her Normal Retirement Date, is actively employed
or a Disabled Participant and has at least five years of Credited Service.

A-32 “Normal Retirement Date” means the first day of the first month after the
later of (i) the date of the Participant’s 65th birthday or (ii) the date which
is the fifth anniversary of the Participant’s Employment Commencement Date (or,
if applicable, the Adjusted Employment Commencement Date).

A-33 “Normal Retirement Service Percentage” means (i) 1/12 of 1-1/2 percent for
each of a Traditional Pension Plan Participant’s first 240 months of Credited
Service, plus (ii) 1/12 of 1-1/3 percent for each of the next 180 months of
Credited Service.

 

A-10



--------------------------------------------------------------------------------

A-34 “On-Call Employee” —see the definition of “Employee.”

A-34a “Part-Time Schedule” means a job that is scheduled for fewer than either
eight hours per base tour or five base tours per payroll week on a regular and
ongoing basis. It is intended that this definition conform to the usage of the
term part-time in the Company’s Employee Handbook.

A-35 “Participant” means any Employee or Former Employee who is entitled to
benefits under the Plan.

A-36 “Pension Equity Plan or ‘PEP’” means the Plan in effect as of January 1,
2000, for those who become Participants pursuant to 1.1 and those Participants
who choose it pursuant to 1.2. For a Transferred Participant, “Pension Equity
Plan” or “PEP” also means the Plan in effect for those who become Participants
pursuant to 9.4(c) who did not become participants in the Traditional Pension
Plan pursuant to 9.4(c).

A-37 “Plan” means the Pension Plan of Constellation Energy Group, Inc., which
includes the both the Pension Equity Plan and the Traditional Pension Plan.

A-38 “Plan Administrator” means the Director—Benefits of the Company (or the
successor to that function).

A-39 “Plan Year” means the Plan’s accounting year of 12 months beginning on
January 1 of each year and ending the following December 31.

A-40 “Post-retirement Survivor Annuity” means a Survivor Annuity paid when a
Participant with vested benefits under the Traditional Pension Plan dies on or
after the Participant’s Benefit Commencement Date.

 

A-11



--------------------------------------------------------------------------------

A-41 “Post-retirement Survivor Benefit” means a survivor benefit paid when a
Participant with vested benefits under PEP dies on or after the Participant’s
Benefit Commencement Date.

A-42 “Preretirement Survivor Annuity” means a Survivor Annuity paid when a
Participant with vested benefits under the Traditional Pension Plan dies before
the Participant’s Benefit Commencement Date.

A-43 “Preretirement Survivor Benefit” means a survivor benefit paid when a
Participant with vested benefits under PEP dies before the Participant’s Benefit
Commencement Date.

A-44 “Present Value” means, as set forth in Code Section 417(e)(3), an amount
calculated by using the UP-1984 Mortality Table and (i) by using an interest
rate equal to the Applicable Interest Rate if such Present Value is not in
excess of $25,000, and (ii) by using an interest rate equal to 120 percent of
the Applicable Interest Rate if such Present Value exceeds $25,000 (as
determined under (i)). In no event shall the Present Value determined under
(ii) be less than $25,000.Notwithstanding the preceding, for payments made as of
a date on or after January 1, 2000, “Present Value” means an amount calculated
using the interest rate described below and the mortality table described in
Code Section 417(e)(3). Prior to January 1, 2008, the interest rate shall be the
lesser of (i) the annual interest rate on 30-year Treasury securities for
November of the Plan Year immediately preceding the Plan Year that contains the
date as of which the payment is made, and (ii) for payments made as of a date on
or after January 1, 2000 and before January 1, 2001, the annual interest rate on
30-year Treasury securities for the first full calendar month preceding the date
as of which the payment is made. On and after

 

A-12



--------------------------------------------------------------------------------

January 1, 2008, the interest rate shall be rate of interest specified under
Code Section 417(e)(3) as amended by the Pension Protection Act of 2006 and
clarified by Revenue Ruling 2007-67. Effective January 1, 2008, if the Plan is
terminated, for purposes of converting a lump sum benefit to an annuity or
converting an annuity to a lump sum, the interest rate described above shall be
equal to the average of the rates of interest used under this A-44 during the
5-year period ending on the termination date.

In calculating the “Present Value” of a benefit payable to a Participant, the
benefit shall be treated as commencing as of the later of the Participant’s
Normal Retirement Date and the Benefit Commencement Date. In calculating the
“Present Value” of a benefit payable to the Surviving Spouse of a Participant in
the Traditional Pension Plan, the benefit shall be treated as commencing as of
the first day of the month following the Participant’s 55th birthday.

For distributions with a Benefit Commencement Date on or after January 1, 2003
and prior to January 1, 2008, the mortality table used for purposes of
satisfying the requirements of Code Section 417(e)(3) is the table prescribed in
Revenue Ruling 2001-62. For distributions with a Benefit Commencement Date on or
after January 1, 2008, the mortality table used for purposes of satisfying the
requirements of Code Section 417(e)(3) is the table prescribed in Revenue Ruling
2007-67.

A-44a “Section 415(c) Compensation” means all amounts required to be reported
under Code Sections 6041, 6051, and 6052 (wages, tips, and other compensation as
reported on Form W-2). This includes wages, within the meaning of Code
Section 3401(a), and all other payments of compensation to an Employee by the
Employer (in the course of the Employer’s trade or business) for which the
Employer is required to furnish

 

A-13



--------------------------------------------------------------------------------

the Employee a written statement under Code Sections 6041(d), 6051(a)(3), and
6052. In addition, an Employee’s compensation includes any elective deferrals
(as defined in Code Section 402(g)(3)), and any amount which is contributed or
deferred by the Employer at the election of the Employee and which is not
includible in gross income of the Employee by reason of Code Sections 125 or
132(f)(4). An Employee’s compensation shall be determined without regard to any
rules under Code Section 3401(a) that limit the remuneration included in wages
based on the nature or location of the employment or the services performed.

To the extent applicable, Section 415(c) Compensation shall not include amounts
in excess of the statutory dollar limitation under Code Section 401(a)(17), as
described in Section B-3. Section 415 Compensation includes any differential
wage payments (as defined in Section 3401(h)(2) of the Code).

A-45 “Severance From Service Date” means the date on which a Participant ends
active employment with the Employer for purposes of the Plan. A Participant ends
active employment on the earliest of the date that the Participant quits,
retires, is discharged, dies, or the first anniversary of the first date of a
period in which the Employee remains absent from service with the Employer for
any reason other than quit, retirement, discharge or death.

A-46 Deleted.

A-47 “Surviving Spouse” means, with respect to a Preretirement Survivor Annuity
or the Preretirement Survivor Benefit, the person married to a Participant on
the Participant’s date of death. Surviving Spouse means, with respect to a
Post-retirement Survivor Annuity or the Post-retirement Survivor Benefit, the
person married to a Participant on the Participant’s Benefit Commencement Date.

 

A-14



--------------------------------------------------------------------------------

A-48 “Survivor Annuity” means a monthly benefit payable to the Surviving Spouse
or Alternate Beneficiary for the life of the Surviving Spouse or Alternate
Beneficiary.

A-49 “Total Pension Credits” means the pension credits provided to a Participant
in PEP. A Participant’s pension credits shall equal the sum of (i) 0.05 times
the Credited Service earned in each Plan Year prior to the Plan Year in which
the Participant reaches age 40, (ii) 0.10 times the Credited Service earned in
each Plan Year after the Plan Year in which the Participant reaches age 39 and
before the Plan Year in which the Participant reaches age 50, and (iii) 0.15
times the Credited Service earned in each Plan Year after the Participant
reaches age 49.

A-50 “Traditional Pension Plan” means the Plan in effect as of January 1, 2000,
for those Participants who choose it pursuant to Section 1.2, which is the
enhancement to the Plan in effect prior to that date.

A-50a “Transfer Date” means the effective date of the spin off of a Transferred
Participant’s benefit from the applicable CENG Plan and merger into this Plan
pursuant to 9.4(b).

A-50b “Transferred Participant” means each (a) Full-Time Employee of the Company
or those designated subsidiaries and affiliates of the Company reflected in
Appendix G with respect to whom assets and liabilities are spun off from the
applicable CENG Plan and its related trust and merged into this Plan and its
Trust pursuant to 9.4(b) of this Plan.

 

A-15



--------------------------------------------------------------------------------

A-51 “Treasury” means the Federal Treasury Department.

A-52 “Trust” means the trust established for the purpose of holding and managing
Plan assets.

A-53 “Trustee” means Citibank, N.A. or any successor Trustee appointed by the
Board of Directors.

A-54 “Vesting Service” means the period of a Participant’s employment with the
Employer that is taken into account to determine whether a Participant has a
vested right to receive a pension. Vesting Service is computed as described in
4.4. A Transferred Participant’s Vesting Service shall include Vesting Service
under the applicable CENG Plan as determined immediately prior to the Transfer
Date.

 

A-16



--------------------------------------------------------------------------------

APPENDIX B

LIMITATIONS

B-1 Maximum Pension Payment: Code Limits—

(a) Notwithstanding any other provision in the Plan to the contrary, the
limitations, adjustments and other requirements prescribed in this B-1 shall at
all times be administered in a manner which will result in compliance with the
provisions of Code Section 415 and the regulations thereunder, the terms of
which are specifically incorporated herein by reference.

(b) For limitation years beginning on or after July 1, 2007, in addition to
other limitations set forth in the Plan and notwithstanding any other provisions
of the Plan, the “Annual Benefit” otherwise payable to a Participant under the
Plan shall not exceed the “Maximum Permissible Benefit” (as defined below). If
the benefit the Participant would otherwise accrue in a limitation year would
produce an Annual Benefit in excess of the Maximum Permissible Benefit, the
benefit shall be limited (or the rate of accrual reduced) to a benefit that does
not exceed the Maximum Permissible Benefit. If the Participant is, or ever has
been, a participant in another qualified defined benefit plan (without regard to
whether the plan has been terminated) maintained by the Employer or its
predecessor (within the meaning of Section 1.415(f)-1(c) of the Treasury
Regulations), the sum of the Participant’s annual benefit from all such plans
may not exceed the Maximum Permissible Benefit. The Annual Benefit of a
Participant may be increased as the Maximum Permissible Benefit is adjusted in
accordance with Code Section 415(d), but only prior to the commencement of
pension payments.

 

B-1



--------------------------------------------------------------------------------

(c) For purposes of this B-1 for limitation years beginning on or after July 1,
2007, the “Annual Benefit” means the Gross Pension payable annually under the
terms of the Plan in the form of a straight life annuity (exclusive of any
benefit not required to be considered for purposes of applying the limitations
of Section 415 of the Code). Where the Gross Pension is payable other than a
straight life annuity, the benefit shall be adjusted (pursuant to B-1(g)) to an
actuarially equivalent straight life annuity that begins at the same time as
such other form of benefit and is payable on the first day of each month before
applying the limitations of this B-1. The determination of the Annual Benefit
shall take into account benefits transferred from another defined benefit plan,
other than transfers of distributable benefits pursuant to Section 1.411(d)-4,
Q&A-3(c) of the Treasury Regulations, but shall disregard benefits, if any,
attributable to employee contributions or rollover contributions.

(d) For limitation years beginning on or after July 1, 2007 for purposes of this
B-1, “Maximum Permissible Amount” means the lesser of (i) or (ii) below:

(i) $180,000, adjusted under Section 415(d) of the Code effective January 1 of
each year and payable in the form of a straight life annuity. This limitation as
adjusted under Section 415(d) of the Code will apply to limitation years ending
with or within the calendar year for which the adjustment applies.

(ii) 100% of the Participant’s high three-year compensation, or, if the
Participant does not have three consecutive years of service, 100% of the
Participant’s average compensation over the longest consecutive period of
service (including fractions of years, but not less than one year), payable in
the form of a straight life annuity. In the case of a Participant who is rehired
by the Employer after a severance from employment,

 

B-2



--------------------------------------------------------------------------------

the Participant’s high three-year average compensation shall be calculated
excluding all years for which the Participant performs no services for and
receives no compensation from the Employer and by treating the years immediately
preceding and following the break as consecutive.

(iii) Notwithstanding anything in this section to the contrary, the benefit
otherwise accrued or payable to the Participant under the Plan shall be deemed
not to exceed the Maximum Permissible Benefit if the retirement benefits payable
for a limitation year under any form of benefit with respect to such Participant
under this Plan and all other defined benefit plans (without regard to whether a
plan as been terminated) ever maintained by the Employer do not exceed $10,000
multiplied by a fraction, the numerator of which is the Participant’s number of
years (or part thereof, but not less than one year) of service (not to exceed
10) with the Employer, and the denominator of which is 10; and the Employer (or
predecessor employer) has not at any time maintained a defined contribution plan
in which the Participant participated.

(e) For limitation years beginning on or after July 1, 2007 for purposes of this
B-1, “compensation” means Section 415(c) Compensation. In addition, for purposes
of this B-1 for limitation years beginning on or after July 1, 2007,
compensation shall also include amounts paid by the later of 2 1/2 months after
a Participant’s severance from employment with the Employer or the end of the
limitation year that includes the date of such severance from employment if the
payment is regular compensation for services (within the meaning of
Section 1.415(c)-2(e)(3)(ii) of the Treasury Regulations), commissions, bonuses
or other similar payments paid after the Participant’s severance from employment
(but by the later of 2 1/2 months after such severance from employment or the
end of the limitation year that includes the date of such severance from
employment) that would have been paid to the Participant absent such severance
from employment had the Participant continued in employment with the Employer.

 

B-3



--------------------------------------------------------------------------------

Any payments not described above shall not be considered compensation for
purposes of this B-1 for limitation years beginning on or after July 1, 2007 if
paid after severance from employment, even if paid by the later of 2 1/2 months
after the date of severance from employment or the end of the limitation year
that includes the date of such severance from employment, except:

(i) payments to an individual who does not currently perform services for the
employer by reason of qualified military service (within the meaning of Code
Section 414(u)(1)) to the extent these payments do not exceed amounts the
individual would have received if the individual would had continued to perform
services for the Employer rather than entering qualified military service; or

(ii) compensation paid to a Participant who is permanently and totally disabled,
as defined in Code Section 22(e)(3), provided that salary continuation applies
to all Participants who are permanently and totally disabled for a fixed or
determinable period, or the Participant was not a highly compensated employee
immediately before becoming disabled.

Back pay, within the meaning of Section 1.415(c)-2(g)(8) of the Treasury
Regulations, shall be treated as compensation for the limitation year to which
the back pay relates to the extent that back pay represents wages and
compensation that would otherwise be included as “compensation” as defined
herein.

 

B-4



--------------------------------------------------------------------------------

(f) For purposes of complying with Code Section 415, a limitation year means the
calendar year.

(g) Adjustments to Annual Benefit and Limitations

(i) For purposes of applying the limits of Code Section 415 and this B-1, for
limitation years beginning on or after July 1, 2007, a benefit that is payable
in any form other than a straight life annuity and that is not subject to
Section 417(e)(3) of the Code must be adjusted to an actuarially equivalent
straight life annuity that equals the greater of the annual amount of the
straight life annuity (if any) payable under the Plan at the same annuity
starting date, and the annual amount of a straight life annuity commencing at
the same annuity starting date that has the same actuarial present value as the
Participant’s form of benefit computed using an interest rate of 5% and the
applicable mortality table for that annuity starting date.

(ii) For Plan benefits subject to Section 417(e)(3) of the Code, the actuarially
equivalent straight life annuity for annuity starting dates beginning after 2005
is equal to the greatest of (i) the annual amount of the straight life annuity
commencing at the same annuity starting date that has the same actuarial present
value as the Participant’s form of benefit, computed using the interest rate and
mortality table (or other tabular factor) specified in the Plan for adjusting
benefits in the same form; (ii) the annual amount of the straight life annuity
commencing at the same annuity starting date that has the same actuarial present
value as the Participant’s form of benefit, computed using a 5.5 % interest rate
assumption and the applicable mortality table; and (iii) the annual amount of
the straight life annuity commencing at the same annuity starting date that has
the same actuarial present value as the Participant’s form of benefit, computed
using the applicable interest rate and applicable mortality table, divided by
1.05.

 

B-5



--------------------------------------------------------------------------------

(iii) For Plan benefits subject to Section 417(e)(3) of the Code with an annuity
starting date in a Plan Year beginning in 2004 or 2005, the actuarially
equivalent straight life annuity is equal to the annual amount of the straight
life annuity commencing at the same annuity starting date that has the same
actuarial present value as the Participant’s form of benefit, computed using
whichever of the following produces the greater annual amount: (i) the interest
rate and mortality table (or other tabular factor) specified in the Plan for
adjusting benefits in the same form; and (ii) a 5.5 % interest rate assumption
and the applicable mortality table.

(iv) For limitation years beginning on or after July 1, 2007, if the benefit of
a Participant begins prior to age 62, the defined benefit dollar limitation
(described in B-1(d)(i) above, adjusted as applicable) applicable to the
Participant at such earlier age is limited to the lesser of (1) the annual
amount of a benefit payable in the form of a straight life annuity commencing at
the Participant’s annuity starting date that is the actuarial equivalent of the
defined benefit dollar limitation (as adjusted under B-1(g)(vi) for years of
participation less than 10, if required), with actuarial equivalence computed
using a 5% interest rate assumption and the applicable mortality table and
expressing the Participant’s age based on completed calendar months as of the
annuity starting date or (2) the product of the defined benefit dollar
limitation (as adjusted under B-1(g)(vi) for years of participation less than
10, if required) multiplied by the ratio of the annual amount of the immediately
commencing straight life annuity at the Participant’s annuity starting date to
the annual amount of the immediately commencing straight life annuity at age 62,
both determined without applying the limitations of Code Section 415.

 

B-6



--------------------------------------------------------------------------------

(v) For limitation years beginning on or after July 1, 2007, if the benefit of a
Participant begins after the Participant attains age 65, the defined benefit
dollar limitation (described in B-1(d)(i) above, adjusted as applicable) is the
lesser of (1) the annual amount of a benefit payable in the form of a straight
life annuity commencing at the Participant’s annuity starting date that is the
actuarial equivalent of the defined benefit dollar limitation (as adjusted under
B-1(g)(vi) for years of participation less than 10, if required), with actuarial
equivalence computed using a 5% interest rate assumption and the applicable
mortality table for that annuity starting date (and expressing the Participant’s
age based on completed calendar months as of the annuity starting date) or
(2) the defined benefit dollar limitation (as adjusted under B-1(g)(vi) for
years of participation less than 10, if required) multiplied by the ratio of the
annual amount of the adjusted immediately commencing straight life annuity under
the Plan at the Participant’s annuity starting date to the annual amount of the
adjusted immediately commencing straight life annuity under the Plan at age 65,
both determined without applying the limitations of Code Section 415. For this
purpose, the adjusted immediately commencing straight life annuity under the
Plan at the Participant’s annuity starting date is the annual amount of such
annuity payable to the Participant, computed disregarding the Participant’s
accruals after age 65 but including actuarial adjustments even if those
actuarial adjustments are used to offset accruals; and the adjusted immediately
commencing straight life annuity under the Plan at age 65 is the annual amount
of such annuity that would be payable under the Plan to a hypothetical
Participant who is age 65 and has the same accrued benefit as the Participant.

 

B-7



--------------------------------------------------------------------------------

(vi) If the Participant has less than 10 years of participation in the Plan, the
defined benefit dollar limitation (described in B-1(d)(i) above, adjusted as
applicable) shall be multiplied by a fraction, the numerator of which is the
number of years (or part thereof, but not less than one year) of participation
in the Plan, and the denominator of which is 10. If the Participant has less
than 10 years of service, the defined benefit compensation limit (described in
B-1(d)(ii) above) shall be multiplied by a fraction, the numerator of which is
the number of years (or part thereof, but not less than one year) of service
with the employer, and the denominator of which is 10.

(vii) In applying the limitations in Code Section 415(b), the Code
Section 415(b)(2)(E) changes made by the Uruguay Round Agreements Act (GATT) and
Small Business Job Protection Act of 1996 shall be effective as of January 1,
2000. For this purpose, the time for determining the applicable interest rate
under Code Section 417(e)(3) shall be the November of the Plan Year immediately
preceding the Plan Year that contains the Benefit Commencement Date. For
distributions with a Benefit Commencement Date on or after January 1, 2003, the
applicable mortality table used for purposes of adjusting any benefit or
limitation under Code Sections 415(b)(2)(B), (C), or (D) is the table prescribed
in Revenue Ruling 2001-62. For limitation years beginning on or after July 1,
2007, the applicable interest rate shall be the first, second, and third segment
rates described in Code Section 417(e)(3)(C), for the November of the Plan Year
immediately preceding the Plan Year that contains the Benefit Commencement Date
and the applicable mortality table shall be the mortality table, as modified by
the Secretary of Treasury, described in Section 417(e)(3)(B) of the Code that
applies as of the Benefit Commencement Date.

 

B-8



--------------------------------------------------------------------------------

(h) All members of a controlled group of corporations (as defined in Code
Section 414(b), commonly controlled trades or businesses (as defined in Code
Section 414(c)), or affiliated service groups (as defined in Code
Section 414(m)) that include the Employer, and any other entity required to be
aggregated with the Employer pursuant to Code Section 414(o) shall be considered
as a single employer for purposes of applying the limitations described in
Section 415 of the Code and this B-1.

(i) If (i) a Participant is also benefiting under another defined benefit plan
sponsored by the Employer or its predecessor, and (ii) reductions in either the
amount of the Participant’s annual benefit under the Plan or the amount of the
Participant’s annual benefit under such other plan (or both) are necessary to
comply with Code Section 415, a reduction in the Participant’s annual benefit
under the Plan shall be made to the extent necessary to comply with Code
Section 415, prior to any reduction in the Participant’s annual benefit any
other plan(s).

(j) The application of the provisions of this B-1 shall not cause the Maximum
Permissible Benefit for any Participant to be less than the Participant’s
accrued benefit as of the end of the last limitation year beginning before
July 1, 2007 under the provisions of the Plan that were adopted and in effect
before April 5, 2007.

 

B-9



--------------------------------------------------------------------------------

B-2 Maximum Pension Payment: Treasury Regulation Limits—Notwithstanding any
other provision in the Plan to the contrary, pension payments to the top 25
highly compensated employees and former highly compensated employees, as those
terms are defined in Code Section 414(q) and the related regulations, with the
greatest compensation (as that term is defined in Code Section 414(s) and the
related regulations) in the current Plan Year and any prior Plan Year, shall be
restricted as required under Section 1.401(a)(4)-5(b)(3) of the Treasury
regulations, unless the exception set forth in such section applies.

B-3 Compensation Limitation Under Code Section 401(a)(17)—In addition to other
applicable limitations set forth in the Plan, and notwithstanding any other
provision of the Plan to the contrary, for Plan Years beginning on or after
January 1, 1994, the annual compensation of each Employee taken into account
under the Plan shall not exceed the Omnibus Budget Reconciliation Act of 1993
(hereinafter referred to in this Section B-4 as “OBRA ‘93”) annual compensation
limit. The OBRA ‘93 annual compensation limit is $150,000, as adjusted by the
Commissioner of the Internal Revenue Service for increases in the cost of living
in accordance with Code Section 401(a)(17)(B). The cost-of-living adjustment in
effect for a calendar year applies to any period, not exceeding 12 months, over
which compensation is determined (hereinafter referred to as “Determination
Period”) beginning in such calendar year.

For Plan Years beginning on or after January 1, 1994, any reference in this Plan
to the limitation under Code Section 401(a)(17) shall mean the OBRA ‘93 annual
compensation limit set forth in this provision.

If compensation for any prior Determination Period is taken into account in
determining an Employee’s benefits accruing in the current Plan Year, the
compensation for that prior Determination Period is subject to the OBRA ‘93
annual compensation limit in effect for that prior Determination Period. For
this purpose, for Determination Periods beginning before the first day of the
first Plan Year beginning on or after January 1, 1994, the OBRA ‘93 annual
compensation limit is $150,000.

 

B-10



--------------------------------------------------------------------------------

Unless otherwise provided under the Plan, each Code Section 401(a)(17)
employee’s accrued benefit under this Plan will be the greater of the accrued
benefit determined for such Employee under 1 or 2 below:

1. The Employee’s accrued benefit determined with respect to the benefit formula
applicable for the Plan Year beginning on or after January 1, 1994, as applied
to the Employee’s total years of service taken into account under the Plan for
the purposes of benefit accruals, or

2. the sum of:

(a) the Employee’s accrued benefit as of the last day of the last Plan Year
beginning before January 1, 1994, frozen in accordance with
Section 1.401(a)(4)-13 of the Treasury regulations; and

(b) the Employee’s accrued benefit determined under the benefit formula
applicable for the Plan Year beginning on or after January 1, 1994, as applied
to the Employee’s years of service credited to the Employee for Plan Years
beginning on or after January 1, 1994, for purposes of benefit accruals.

For purposes of making the calculation in 2. above, the following rules shall
apply:

1. An Employee’s accrued benefit as of the last day of the last Plan Year
beginning before January 1, 1994 shall be determined after limiting Average Pay
to $228,860 for 1992 and $235,840 for 1993;

 

B-11



--------------------------------------------------------------------------------

2. An Employee’s accrued benefit as of the last day of the last Plan Year
beginning before January 1, 1994 shall be determined by assuming the Employee is
eligible for the early retirement benefits and the early retirement reductions
for which the Employee is eligible at the Employee’s Severance From Service
Date;

3. An Employee’s accrued benefit as of the last day of the last Plan Year
beginning before January 1, 1994 shall be determined based on the project and
prorate method (i.e., the projected Gross Pension on December 31, 1993 assuming
employment until Normal Retirement Date times Credited Service as of
December 31, 1993, divided by projected Credited Service at Normal Retirement
Date) if the Employee is not eligible for Early Retirement on December 31, 1993.
If such an Employee is eligible for Early Retirement on the Employee’s Severance
From Service Date, the Employee’s accrued benefit as applied to the Employee’s
years of service credited to the Employee for Plan Years beginning on or after
January 1, 1994 shall be calculated by subtracting the December 31, 1993
benefit, calculated using the $150,000 compensation limit (reflecting
cost-of-living increases in the $150,000 compensation limit) from the benefit at
the Employee’s Severance From Service Date based on all service;

4. An Employee who participates in the PEP may receive a lump-sum payment of the
Employee’s accrued benefit as of the last day of the last Plan Year beginning
before January 1, 1994 based on the assumptions in the Plan used to convert an
immediate lump sum to a deferred annuity beginning at the Employee’s Normal
Retirement Date; and

 

B-12



--------------------------------------------------------------------------------

5. The Employee’s accrued benefit as of the last day of the last Plan Year
beginning before January 1, 1994 for an Employee who participates in the PEP is
converted to a lump sum based on the assumptions used to determine the Present
Value of an accrued benefit or the assumptions that are used to convert a
lump-sum benefit under the PEP to a life annuity beginning at the Employee’s
Normal Retirement Date, whichever results in the larger lump sum.

A Code Section 401(a)(17) employee means an Employee whose current accrued
benefit as of a date on or after the first day of the first Plan Year beginning
on or after January 1, 1994, is based on compensation for a year beginning prior
to the first day of the first Plan Year beginning on or after January 1, 1994,
that exceeds $150,000.

Notwithstanding the foregoing, for Plan Years beginning on or after January 1,
2002, the annual compensation of each Employee taken into account under the Plan
shall not exceed $200,000, as adjusted for cost of living increases in
accordance with Code section 401(a)(17)(B). The cost-of-living adjustment in
effect for a calendar year applies to annual compensation for the Determination
Period beginning in such calendar year. For purposes of determining benefit
accruals in a Plan Year beginning on or after January 1, 2002, the annual
compensation taken into account in any Plan Year preceding the Plan Year
beginning on January 1, 2002 shall be limited to $200,000.

 

B-13



--------------------------------------------------------------------------------

APPENDIX C

TRANSITION AND HISTORICAL PROVISIONS

C-1 Normal Retirement Service Percentage—Notwithstanding any other provision in
the Plan to the contrary, each Participant who (i) was an active Employee of the
Employer on December 31, 1975, (ii) continuously accrues Credited Service from
such date through the Participant’s Normal Retirement Date, and (iii) has
accumulated Credited Service on the day prior to the Participant’s Normal
Retirement Date equal to at least 15 years but less than 20 years, has a Normal
Retirement Service Percentage of 30%, adjusted for Part-Time Schedule as
provided in 3.4(b) if applicable. This C-1 will not be effective after
December 31, 1995.

C-2 Part-Time Schedule Adjustment—Notwithstanding any other provision in the
Plan to the contrary, each Participant who (i) was an active Employee of the
Employer on December 31, 1975, (ii) continuously accrues Credited Service from
such date through the date the Participant quits, retires, is discharged,
becomes disabled, or dies, and (iii) could receive a larger Gross Pension if the
Part-Time Schedule adjustment provisions of the Plan in effect on December 31,
1975 were currently applicable, will be entitled to such larger Gross Pension.

C-3 Former Susquehanna Transmission Company Employees—Notwithstanding any other
provision in the Plan to the contrary, service with the Susquehanna Transmission
Company by an Employee who became employed by the Employer because of Baltimore
Gas and Electric Company’s acquisition of such company, will count as Credited
Service and Vesting Service, to the same extent and

 

C-1



--------------------------------------------------------------------------------

subject to the same limitations as if such service had been rendered for the
Employer. The Gross Pension of any Participant affected by this provision who
quits, retires, is discharged, becomes disabled or dies with a vested right to a
benefit under the Plan, and who is entitled to an annuity under another
arrangement by virtue of such Participant’s previous employment with the
Susquehanna Transmission Company, will be reduced by the amount of such annuity.

C-4 Voluntary Retirement—Early Receipt of Pension Payments—Notwithstanding any
other provisions of the Plan, a Participant who retired under the Voluntary
Retirement provisions that were in effect prior to July 1, 1986, may elect to
begin receipt of his/her monthly pension payments prior to the Participant’s
Normal Retirement Date, subject to the adjustment under the early receipt
provisions in 3.4(c). Such pension payments shall commence as of the first day
of the month designated in writing by the Participant. The month so designated
must be a month (i) later than the month during which the Plan Administrator
receives the Participant’s written election, and (ii) before the Participant’s
Normal Retirement Date.

C-5 Preretirement Survivor Annuity Coverage For Certain Participants—The
provisions of this C-5, and not 5.1 or 5.2, shall apply to a Participant who
quit or was discharged from employment with the Employer after September 1, 1974
and before January 1, 1985. If such Participant (i) terminated employment with a
vested right to receive a pension payment equal to the Participant’s Gross
Pension (as computed under the terms of the Plan on the date the Participant
terminated active employment), (ii) dies prior to the Participant’s Benefit
Commencement Date, (iii) was not eligible to elect Preretirement Survivor
Annuity coverage while an active Employee, and (iv) makes the

 

C-2



--------------------------------------------------------------------------------

election in the following paragraph, then the Surviving Spouse of such
Participant will receive a Preretirement Survivor Annuity equal to 50% of such
pension (actuarially reduced if necessary to account for the age of the
Surviving Spouse and for payment prior to the Participant’s Normal Retirement
Date).

The Participant’s election for the 50% Preretirement Survivor Annuity coverage
must be made prior to the Participant’s Benefit Commencement Date. The coverage
commences on the first day of the month following receipt of the Participant’s
election by the Plan Administrator. Such coverage automatically ceases as set
forth in 5.1(c). The Participant may cancel the coverage, without the consent of
the Participant’s spouse, by delivering an Appropriate Request to the Plan
Administrator prior to the Participant’s Benefit Commencement Date. Such
cancellation is effective as of the first day of the month following receipt by
the Plan Administrator of the Appropriate Request. Cancellation is automatic if
the Participant’s spouse dies prior to the effective date of the coverage. A
Participant’s pension payments are not reduced for the cost of coverage.

C-6 Post-retirement Survivor Annuity Coverage for Certain Participants—The
provisions of this C-6, and not 5.3 or 5.4, shall apply to a Participant who
quit or was discharged from employment with the Employer after September 1, 1974
and prior to January 1, 1976. If such Participant (i) terminates employment with
a vested right to receive a pension payment equal to the Participant’s Gross
Pension (as computed under the terms of the Plan on the date the Participant
terminated active employment), (ii) dies on or before the Participant’s Benefit
Commencement Date, and (iii) makes the election in the following paragraph, then
the Surviving Spouse of such Participant will receive a Post-retirement Survivor
Annuity equal to 50% of such pension (actuarially reduced if necessary to
account for the age of the Surviving Spouse and for payment prior to the
Participant’s Normal Retirement Date).

 

C-3



--------------------------------------------------------------------------------

The Participant’s election for the 50% Post-retirement Survivor Annuity must be
made prior to the Participant’s Benefit Commencement Date. The Participant may
revoke an election, without the consent of the Participant’s spouse, by
delivering an Appropriate Request to the Plan Administrator prior to the
Participant’s Benefit Commencement Date. Cancellation is automatic if the
Participant’s spouse dies prior to the effective date of the coverage. The
coverage commences on the Participant’s Benefit Commencement Date. Such coverage
automatically ceases upon the date of death of the spouse. A Participant’s
pension payments are reduced to offset the cost of coverage.

Within 90 days prior to such Participant’s Benefit Commencement Date, the Plan
Administrator will mail to the Participant’s last known address (i) written
explanation of the terms and conditions of the Post-retirement Survivor Annuity
and (ii) an estimate of the relative values of the various optional forms of
benefit under the Plan if the fact of marriage and the age of the spouse are
known to the Plan Administrator. In the case of a Participant whose Benefit
Commencement Date is before or after the Participant’s Normal Retirement Date,
the Plan Administrator shall mail the written explanation to the Participant by
the later of (i) 90 days prior to the Participant’s Benefit Commencement Date,
or (ii) 7 days after the Plan Administrator is notified of the Participant’s
intention to retire.

 

C-4



--------------------------------------------------------------------------------

C-7 Participants Who Terminated Employment Before 1989—A Participant who
terminated employment prior to January 1, 1989 without a vested right to the
Participant’s Gross Pension, and who is subsequently reemployed by the Employer,
will be subject to the service forfeiture, restoration and vesting provisions
currently under this Plan, retroactive to the Employee’s original Employment
Commencement Date. If retroactive application of these provisions results in a
vested right to the Participant’s Gross Pension prior to the date of the
Participant’s termination of employment, Credited Service taken into account to
determine such vesting, and Credited Service subsequently accumulated through
the date of termination of employment, shall be restored.

A Participant who terminated employment prior to January 1, 1989 with a vested
right to the Participant’s Gross Pension, and who is subsequently reemployed by
the Employer, will be subject to the forfeiture, restoration and vesting
provisions currently under this Plan, retroactive to the Employee’s original
Employment Commencement Date. If retroactive application of these provisions
results in a larger amount of potentially restorable Credited Service than the
amount of Credited Service actually accumulated prior to the date of the
Participant’s termination of employment, the larger amount of Credited Service
will be restored.

C-8 Voluntary Special Early Retirement Program—Notwithstanding any other
provision in the Plan or any Appendix to the contrary, each Participant who
under the terms of the Plan is eligible to commence Early Retirement, and who
voluntarily elects to commence Early Retirement on or after February 1, 1992 and
on or before April 1, 1992, shall be entitled to an enhanced benefit, subject to
the Employer’s right to limit benefits to the extent necessary to satisfy tax
law limitations. The Employer also reserves the right to delay the Early
Retirement commencement date of eligible Participants until no later than
April 1, 1992, if operating condition requirements warrant such a delay. For
purposes of this C-8, the enhanced benefit is determined based on the
calculation of the

 

C-5



--------------------------------------------------------------------------------

Gross Pension of a Participant entitled to Early Retirement as set forth under
3.3(b), except that the Early Retirement Adjustment Factor shall be computed as
follows:

The Early Retirement Adjustment Factor for Participants with a Benefit
Commencement Date that is on or after the date that the Participant attains age
60, is 100 percent. For all other Participants, the Early Retirement Adjustment
Factor is 100 percent less 1/4 of 1 percent for each month that the Participant
is less than age 60 on the Participant’s Benefit Commencement Date. For purposes
of this calculation, the month of the Participant’s 60th birthday is excluded.

The amount of pension payments for Participants entitled to an enhanced benefit
under this C-8 is computed taking into account all other adjustments required
under the terms of the Plan in the computation of pension payments. A
Participant who commences Early Retirement under this C-8, and who is
subsequently reemployed by the Employer, will be entitled to benefits under the
Plan based on the provisions in effect at the time that the Participant
subsequently retires.

C-9 Voluntary Special Early Retirement Program—Notwithstanding any other
provision in the Plan or any Appendix to the contrary, certain Participants who
meet the conditions set forth in the next sentence are eligible for Early
Retirement if, as of February 1, 1994 they satisfy the requirements of 2.2 after
substituting age 50 for age 55 and 15 years of Credited Service for 20 years of
Credited Service. The conditions such Participants must meet are as follows:
(1) the Participant makes an election between October 15, 1993 and December 15,
1993 to voluntarily commence Early Retirement on February 1, 1994, and such
election shall be irrevocable effective December 15, 1993,

 

C-6



--------------------------------------------------------------------------------

and (2) the Participant does not elect to participate in the Baltimore Gas and
Electric Company Voluntary Severance Plan. Participants who satisfy the
requirements and conditions set forth in the two preceding sentences shall be
entitled to an enhanced benefit, subject to the Employer’s right to limit
benefits to the extent necessary to satisfy tax law limitations.

For purposes of this C-9, the enhanced benefit for eligible Participants is
determined based on the calculation of the Gross Pension of a Participant
entitled to Early Retirement as set forth under 3.3(b), except that the Early
Retirement Adjustment Factor shall be computed as follows:

The Early Retirement Adjustment Factor for Participants with a Benefit
Commencement Date that is on or after the date that the Participant attains age
60, is 100 percent. For Participants with a Benefit Commencement Date that is on
or after the date that the Participant attains age 55 but before the date that
the Participant attains age 60, the Early Retirement Adjustment Factor is 100
percent less 1/4 of 1 percent for each month that the Participant is less than
age 60 on the Participant’s Benefit Commencement Date. For all other
Participants, the Early Retirement Adjustment Factor is 100 percent less the
percentage equal to (i) 15 percent plus (ii) 1/2 of 1 percent for each month
that the Participant is less than age 55 on the Participant’s Benefit
Commencement Date. For purposes of this calculation, the month of the
Participant’s 55th and 60th birthdays is excluded.

 

C-7



--------------------------------------------------------------------------------

In addition, the enhanced benefit for eligible Participants who have not
attained age 62 as of February 1, 1994 will include an additional monthly
payment from the Plan. The amount of the payment shall be equal to one-half of
the Participant’s estimated monthly age 62 Social Security benefits computed
assuming no earnings after 1993. The amount of such estimated age 62 Social
Security benefits shall be provided to Baltimore Gas and Electric Company by the
Social Security Administration and shall be final and not subject to challenge.
The payments shall cease effective when the Participant is first eligible to
receive reduced old-age insurance benefits under title II of the Social Security
Act. The payments shall not be subject to the Post-retirement Survivor Annuity
provisions of Article V and shall not be subject to the pension payment
adjustment provisions of 3.4(e). Notwithstanding the foregoing provisions of
this paragraph, if a Participant who is otherwise entitled to a monthly payment
under this paragraph fails to submit to the Employer by December 15, 1993, a
completed and signed Social Security Administration Request for Earnings and
Benefit Estimate Statement, then the amount of such payment shall be $200.

Except as otherwise provided in the preceding paragraph, the amount of pension
payments for Participants entitled to an enhanced benefit under this C-9 is
computed taking into account all other adjustments required under the terms of
the Plan in the computation of pension payments. A Participant who commences
Early Retirement under this C-9, and who is subsequently reemployed by the
Employer, will be entitled to benefits under the Plan based on the provisions in
effect at the time that the Participant subsequently retires.

C-10 Pre-1994 Disability Retirement—This Appendix C-10 applies to Participants
who became a Disabled Participant prior to January 1, 1994. Benefits under the
Plan for Participants who became Disabled Participants on or after January 1,
1994 are determined in accordance with the provisions of the Plan except this
Appendix C-10. All defined terms used in this C-10 that are not separately
defined in this C-10 have the meaning set forth in Appendix A.

 

C-8



--------------------------------------------------------------------------------

Types of Retirement:

Disabled Participants—A Disabled Participant who is eligible for Early
Retirement on or before his/her Severance From Service Date, may elect Early
Retirement if certain requirements are satisfied. To be eligible to elect Early
Retirement, such Disabled Participant must retire either (i) during the period
that is within one year following both classification as a Disabled Participant
and a reduction in the amount of benefits payable to the Disabled Participant
under the Disability Plan due to that plan’s offset provisions, or
(ii) following termination of the Disability Plan and the failure of the Company
to establish a successor plan or policy to provide similar benefits.

Disability Retirement: Generally—A Disabled Participant who is at least age 65
and who, prior to his/her Severance From Service Date, has at least ten years of
Credited Service, is eligible for Disability Retirement.

Effective Date—Disability Retirement is effective on the first day of the first
month after the Participant reaches age 65.

Early Disability Retirement—A Disabled Participant who, (i) prior to his/her
Severance From Service Date, has at least 20 years of Credited Service, and
(ii) is at least age 55 but has not yet reached age 65 when he/she is determined
to be no longer disabled under the terms of the Disability Plan, is eligible for
Early Disability Retirement.

Effective Date—Early Disability Retirement is effective on the first day of the
month of retirement designated in writing by the Participant, which is on or
after the date that the Participant becomes eligible for Early Disability
Retirement, and on or before the Participant’s Normal Retirement Date. Such
written designation must be received by the Plan Administrator before the
beginning of the designated month.

 

C-9



--------------------------------------------------------------------------------

Pension Payments

Disability Retirement—The Gross Pension of a Participant entitled to Disability
Retirement is calculated as follows:

 

Gross Pension =

   Disability    X    Final   

Retirement Service

      Average   

Percentage

      Pay

Early Disability Retirement—The Gross Pension of a Participant entitled to Early
Disability Retirement is calculated as follows:

 

Gross Pension =

   Disability    Final    Early   

Retirement X

   Average     X    Retirement   

Service          

   Pay    Adjustment   

Percentage

      Factor

Accrued Gross Pension Calculation and Vesting:

Disability Retirement—A Participant who immediately prior to his/her Benefit
Commencement Date is benefiting under the Disability Plan, and who has at least
ten years of Credited Service before his/her Severance From Service Date, has a
vested right to a Disability Retirement pension on the Participant’s Normal
Retirement Date.

Early Disability Retirement—A Participant who immediately prior to his/her
Benefit Commencement Date is at least age 55 and ceases benefiting under the
Disability Plan because he/she is determined to be no longer disabled under the
terms of such plan, and who has at least 20 years of Credited Service before
his/her Severance From Service Date, has a vested right to an Early Disability
Retirement on the Participant’s Benefit Commencement Date.

 

C-10



--------------------------------------------------------------------------------

DEFINITIONS

The following definitions apply to the disability benefits under this Plan prior
to January 1, 1994:

“Disability Retirement” means a type of retirement available to a Disabled
Participant who is at least age 65 prior to his/her Severance From Service Date,
and has at least ten years of Credited Service.

“Disability Retirement Service Percentage” means the greater of (i) the
percentage equal to (x) the Normal Retirement Service Percentage, less (y) 1/12
of 1 percent for each month that the Participant was less than age 65 on the
Participant’s Severance From Service Date, or (ii) 30 percent. For purposes of
this calculation, the month of the Severance From Service Date is excluded, and
the month of the Participant’s 65th birthday is included.

“Disabled Participant” means a Participant who is disabled as that term is
defined in the Disability Plan.

“Early Disability Retirement” means a type of retirement available to a Disabled
Participant who, on the day preceding his/her Severance From Service Date, has
at least 20 years of Credited Service, and who is at least age 55 (but not yet
age 65) when he/she ceases benefiting under the Disability Plan because he/she
is determined to be no longer disabled under the terms of such plan.

C-11 Prior Plan—Except as provided in 1.2 and the last paragraph of 4.3,
Participants who do not earn Credited Service on or after January 1, 2000 are
covered by the provisions in the Plan in effect before January 1, 2000.

 

C-11



--------------------------------------------------------------------------------

C-12 Accrued Gross Pension Calculation in the Traditional Pension Plan—Prior to
January 1, 2000, for each month of Credited Service, a Participant will accrue a
portion of the Participant’s projected Gross Pension at the Participant’s Normal
Retirement Date. Subject to the limitations in Appendix B, Section B-2, a
Participant’s Accrued Gross Pension is calculated as follows:

 

    

Accrued =

Gross

Pension

 

Projected –

Gross
Pension at
Normal
Retirement
Date

 

   Accrued X
Gross
Pension as
of 12/31/75    Credited +
Service
Accumulated To
Date After
12/31/75    Accrued
Gross
Pension as
of 12/31/75           Projected Credited Service


Accumulated After 12/31/75 To Normal

Retirement Date

In computing the “Projected Gross Pension at Normal Retirement Date,” it will be
assumed that the Participant will continue to work for the Employer until the
Participant’s Normal Retirement Date, and that the Participant’s Final Average
Pay at such date will be equal to the Participant’s Average Pay as of the date
of the computation. If the Participant works a Part-Time Schedule as of the date
of the computation, it will be assumed that the Participant will continue to
work a Part-Time Schedule until the Participant’s Normal Retirement Date for
purposes of the computation.

 

C-12



--------------------------------------------------------------------------------

The “Accrued Gross Pension as of 12/31/75” is equal to the greater of A or B
below:

- A -

 

Accrued

   =    Projected    X    Credited Service

Gross

      Gross       Accumulated Prior

Pension

      Pension       To 1/1/76        

as of

      as of       Credited Service

12/31/75

      12/31/75       Projected To Be             Accumulated            
To Normal Retirement Date

2

OR

- B -

 

Accrued

   =    0.00125    X            Actual    -            Federal

Gross

            Earnings       Old-Age

Pension

            From 1/1/40       Benefit

as of

            12/31/75       Offset

12/31/75

                                   

In computing the “Projected Gross Pension as of 12/31/75”, it will be assumed
that the Participant will continue to work for the Employer until the
Participant’s Normal Retirement Date, and that the Participant’s Final Average
Pay at the Participant’s Normal Retirement Date will be equal to the
Participant’s Average Pay as of 12/31/75.

Minimum Pension Payment: Generally—Prior to January 1, 2000, if as of the
Participant’s Benefit Commencement Date, the Participant’s Gross Pension is less
than the Participant’s Accrued Gross Pension reduced in accordance with the
adjustments set forth in 3.4(b) and 3.4(c), the Participant’s pension payments
will be based on the adjusted Accrued Gross Pension.

 

C-13



--------------------------------------------------------------------------------

C-13 Targeted Voluntary Special Early Retirement Program—Notwithstanding any
other provision in the Plan or any Appendix to the contrary, certain
Participants who meet the conditions set forth in the next sentence are eligible
for an enhanced Plan benefit described below, if as of May 31, 2000 they are age
55 or older with at least ten years of Credited Service. The conditions such
Participants must meet are as follows: (1) on January 14, 2000, the Participant
is an Employee of Baltimore Gas and Electric Company in a job or skill group in
the Utility Operations Group (UOG) that has been identified by UOG management
for reduction; (2) the Participant receives a written notification from UOG
management that his/her job or skill group has been identified for such
reduction; (3) the Participant makes an election on or after March 1, 2000 and
on or before April 14, 2000 to voluntarily retire on June 1, 2000, and such
election shall be irrevocable effective April 14, 2000; (4) the Participant
executes (and does not subsequently revoke) in writing and submits to the Plan
Administrator, in the form, manner, and subject to the timing established by the
Plan Administrator, an agreement releasing legal claims, including those against
the Company and its subsidiaries/affiliates, including but not limited to claims
arising out of his/her employment with the Employer or termination of such
employment; and (5) the Participant is not eligible for the Constellation Energy
Group, Inc. Severance Plan.

Traditional Pension Plan:

For purposes of this C-13, the enhanced benefit for eligible Participants is
determined based on the calculation of the Gross Pension of a Participant
entitled to Early Retirement as set forth under 3.3(b), except that the Early
Retirement Adjustment Factor shall be computed as follows:

The Early Retirement Adjustment Factor for Participants in the Traditional
Pension Plan with a Benefit Commencement Date that is on or after the date that
the

 

C-14



--------------------------------------------------------------------------------

Participant attains age 60, is 100 percent. For Participants with a Benefit
Commencement Date that is on or after the date that the Participant attains age
55 but before the date that the Participant attains age 60, the Early Retirement
Adjustment Factor is 100 percent less 1/4 of one percent for each month that the
Participant is less than age 60 on the Participant’s Benefit Commencement Date;
provided, however, that for a Participant with at least 35 years of Credited
Service as of his/her Severance From Service Date, the Early Retirement
Adjustment Factor is 100 percent less 1/4 of one percent for each month that the
Participant is less than age 57 on the Participant’s Benefit Commencement Date.
For purposes of this calculation, the month of the Participant’s 55th, 57th and
60th birthdays, as appropriate, is excluded.

PEP:

For purposes of this C-13, the enhanced benefit for eligible PEP Participants is
determined as follows:

The Gross Pension referenced in 3.3(e), 3.3(f) and 3.3(g) shall be adjusted by
computing Total Pension Credits assuming that on the Participant’s Employment
Commencement Date (or, if applicable, Adjusted Employment Commencement Date) and
thereafter, the Participant’s age is the Participant’s actual age plus five
years.

Social Security Bridge:

In addition, the enhanced benefit for eligible Participants who have not
attained age 62 as of June 1, 2000 will include an additional monthly payment
equal to one-half of the Participant’s estimated monthly age 62 Social Security
benefits computed assuming no earnings after 1999. The amount of such estimated
age 62 Social Security benefits shall be requested from the Social Security
Administration by the Participant and

 

C-15



--------------------------------------------------------------------------------

furnished by the Participant to the Company and shall be final and not subject
to challenge. The payments shall commence as of the Participant’s Benefit
Commencement Date and shall cease effective at the earlier of (i) when the
Participant is first eligible to receive reduced old-age insurance benefits
under title II of the Social Security Act, or (ii) upon the Participant’s death.
The payments shall not be subject to the Post-retirement Survivor Annuity or the
Post-retirement Survivor Benefit provisions of Article V.

Notwithstanding the foregoing provisions, if a Participant who is otherwise
entitled to a monthly Social Security bridge payment fails to submit to the
Employer by May 31, 2000, an original Social Security Administration Benefit
Statement, then the amount of such monthly payment shall be $200.

If a PEP Participant elects a lump sum form of payment pursuant to 3.3(e) of the
Plan, then the Social Security bridge payment will be payable in a lump sum as
of the Benefit Commencement Date. The lump sum will equal the present value of
the additional monthly Social Security bridge payments the Participant would
otherwise receive. Such present value shall be calculated based on the mortality
table and interest rate described in Present Value as of the Benefit
Commencement Date.

Generally:

Except as otherwise provided above, the amount of pension payments for
Participants entitled to an enhanced benefit under this C-13 is computed taking
into account all other adjustments required under the terms of the Plan in the
computation of pension payments. A Participant who commences payments under this
C-13, and who is subsequently reemployed by the Employer will cease to receive
such payments and will be entitled to benefits under the Plan based on the
provisions in effect at the time that the Participant subsequently retires.

 

C-16



--------------------------------------------------------------------------------

C-14 Voluntary Special Early Retirement Program—Notwithstanding any other
provision in the Plan or any Appendix to the contrary, certain Participants who
meet the conditions set forth in the next sentence, who under the terms of the
Plan are eligible to commence Early Retirement as of February 1, 2002, and who
voluntarily elect to commence Early Retirement on February 1, 2002 (or such
later date on or before July 1, 2002 as required in the sole discretion of
management of the Employer) shall be entitled to an enhanced benefit. Applicable
Participants are Employees of the following Employers: Baltimore Gas and
Electric Company (BGE), Constellation Energy Group, Inc. (excluding Employees
above the Co-President level), Constellation Energy Source, Inc., Constellation
Investments, Inc., Constellation Nuclear, LLC (CN) (excluding Employees above
the Vice-President level), Constellation Nuclear Services, Inc. (CNS), Calvert
Cliffs Nuclear Power Plant, Inc. (CCNPP), Constellation Power, Inc.,
Constellation Power Source, Inc., Constellation Power Source Generation, Inc.
(CPSG), and Constellation Power Source Holdings, Inc. (collectively, the
Companies). The conditions such Participants must meet are as follows: (1) the
Participant on November 1, 2001 is an active employee of one of the Companies;
(2) the Participant makes an election on or after: (a) November 1, 2001 and on
or before December 16, 2001 for CPSG; (b) November 15 and on or before
December 31, 2001 for CN, CNS and CCNPP; and (c) November 26, 2001 and on or
before December 31, 2001 for the remainder of the Companies, to voluntarily
retire on February 1, 2001, and such election shall be irrevocable effective
December 16, 2001 for CPSG, and December 31, 2001 for the rest

 

C-17



--------------------------------------------------------------------------------

of the Companies; (3) the Participant executes (and does not subsequently
revoke) in writing and submits to the Plan Administrator, in the form, manner,
and subject to the timing established by the Plan Administrator, an agreement
releasing legal claims, including those against the Company and its
subsidiaries/affiliates, including but not limited to claims arising out of
his/her employment with the Employer or termination of such employment; and
(4) the Participant is not eligible for the Constellation Energy Group, Inc.
Severance Plan or any other Employer severance plan or arrangement. In addition,
Participants who are employees of BGE, CN, CNS, CCNPP or CPSG, and who are
involuntarily displaced in connection with a workforce reduction between
December 17, 2001 for CPSG (January 2, 2002 for BGE, CN, CNS and CCNPP) and
January 31, 2002 (February 28, 2002 for BGE), and who otherwise satisfy all of
the foregoing requirements and conditions (except under 2(a) above, December 16,
2001 is replaced with January 31, 2002, and under 2(b) above, December 31, 2001
is replaced with February 28, 2002, and under 2(c) above, December 16, 2001 and
December 31, 2001 are replaced with February 28, 2002), are also entitled to an
enhanced benefit. Participants who satisfy the requirements and conditions set
forth in the preceding sentences shall be entitled to an enhanced benefit,
subject to the Employer’s right to limit benefits to the extent necessary to
satisfy tax law limitations.

For purposes of this C-14, the enhanced benefit for eligible Participants is
determined based on the calculation of the Gross Pension of a Participant
entitled to Early Retirement as set forth under the Plan, except that (1) the
Participant’s regular unenhanced Gross Pension shall be computed using average
base rate of pay computed as of February 1, 2002 or if later, the Participant’s
Severance From Service Date, whichever

 

C-18



--------------------------------------------------------------------------------

produces the highest amount, and using bonus and/or incentives (i) for purposes
of determining Average Pay, that were earned (rather than paid) during the
calendar years (a) 1999 and 2000 (including Annual Incentive Awards earned
during such years) , or (b) for Participants retiring after March, 2002, if
higher, 2000 and 2001 (including Annual Incentive Awards earned during such
years); and (ii) for purposes of determining Average Annual Pay, in accordance
with the Plan provisions except that Annual Incentive Awards paid during all
applicable prior years shall be included; and (2) the Participant shall also be
entitled to an additional Gross Pension amount under the Plan, computed as an
immediate lump sum equal to: (a) the number of whole years of Credited Service
(i.e., partial years of Credited Service are disregarded) multiplied by three,
and (b) multiply the product in (a) by the sum of (i) the base rate of pay on
the Participant’s Severance From Service Date determined as a weekly amount,
plus (ii) bonuses and/or incentives (that have previously been approved in
writing by the Administrative Committee and the Chairman of the Board of
Directors for inclusion in the computation of Average Annual Pay) that were
earned during calendar years 1999 and 2000 (including Annual Incentive Awards
earned during such calendar years), divided by 104.

Such immediate lump sum amount shall also be available as an immediate annuity
using the same formula set forth under Section 3.3(f) of the Plan or as a
deferred annuity using the same formula set forth under Section 3.3(g) of the
Plan; provided, however, that any Participant in PEP who elects an immediate
lump sum must make such election for his/her entire Gross Pension.

 

C-19



--------------------------------------------------------------------------------

Except as otherwise provided above, the amount of pension payments for
Participants entitled to an enhanced benefit under this C-14 is computed taking
into account all other adjustments required under the terms of the Plan in the
computation of pension payments. The enhanced benefit does not accrue until the
Participant makes an irrevocable election to retire under the program;
therefore, preretirement survivor annuity coverage is not available with respect
to such enhanced benefit prior to such election. A Participant who commences
payments under this C-14, and who is subsequently reemployed by the Employer,
will be entitled to benefits under the Plan based on the provisions in effect at
the time that the Participant subsequently retires.

C-15 Voluntary Special Early Retirement Program—Notwithstanding any other
provision in the Plan or any Appendix to the contrary, certain Participants who
meet the conditions set forth in the next sentence are eligible for Early
Retirement if, between January 31, 2002 and February 28, 2002, they satisfy the
requirements of Section 2.2 after substituting age 50 for age 55, and
voluntarily elect to commence Early Retirement on March 1, 2002 (or such later
date on or before July 1, 2002 as required in the sole discretion of Baltimore
Gas and Electric Company (BGE) or Constellation Power Source Generation, Inc.
(CPSG) management) shall be entitled to an enhanced benefit. The conditions such
Participants must meet are as follows: (1) the Participant on January 2, 2002 is
an employee of BGE (excluding manager- or executive-level employees) or CPSG;
(2) the Participant is at least age 50 and no older than age 54 with 20 or more
years of service between January 31, 2002 and February 28, 2002; (3) the
Participant makes an election on or after January 2, 2002 and on or before
February 15, 2002 to voluntarily retire on March 1, 2002, and such election
shall be irrevocable effective February 15, 2002; (4) the Participant executes
(and does not subsequently revoke) in writing and submits to the Plan
Administrator, in the form, manner, and subject to the

 

C-20



--------------------------------------------------------------------------------

timing established by the Plan Administrator, an agreement releasing legal
claims, including those against the Company and its subsidiaries/affiliates,
including but not limited to claims arising out of his/her employment with the
Employer or termination of such employment; and (5) the Participant is not
eligible for the Constellation Energy Group, Inc. Severance Plan or any other
Employer severance plan or arrangement. In addition, Participants who are
employees of CPSG, BGE, Constellation Energy Group, Inc., Constellation
Investments, Inc., Constellation Power, Inc., Constellation Power Source, Inc.,
or Constellation Power Source Holdings, Inc., and who are involuntarily
displaced in connection with a workforce reduction between January 2, 2002 and
February 28, 2002, and who otherwise satisfy all of the foregoing requirements
and conditions (except under (3) above, February 15, 2002 is replaced with
February 28, 2002), are also entitled to an enhanced benefit. Participants who
satisfy the requirements and conditions set forth in the preceding sentences
shall be entitled to an enhanced benefit, subject to the Employer’s right to
limit benefits to the extent necessary to satisfy tax law limitations.

For purposes of this C-15, the enhanced benefit for eligible Participants is
determined based on the calculation of the Gross Pension of a Participant
entitled to Early Retirement as set forth under the Plan, except that (1) the
Participant’s regular unenhanced Gross Pension shall be computed using average
base rate of pay computed as of March 1, 2002 or if later, the Participant’s
Severance From Service Date, whichever produces the highest amount, and using
bonus and/or incentives (i) for purposes of determining Average Pay, that were
earned (rather than paid) during the calendar years (a) 1999 and 2000 (including
Annual Incentive Awards earned during such years), or (b)

 

C-21



--------------------------------------------------------------------------------

for Participants retiring after March 2002, if higher, 2000 and 2001 (including
Annual Incentive Awards earned during such years); and (ii) for purposes of
determining Average Annual Pay, in accordance with the Plan provisions except
that Annual Incentive Awards paid during all applicable prior years shall be
included; and (2) the Participant shall also be entitled to an additional Gross
Pension amount under the Plan, computed as an immediate lump sum equal to:
(a) the number of whole years of Credited Service (i.e., partial years of
Credited Service are disregarded) multiplied by two, and (b) multiply the
product in (a) by the sum of (i) the base rate of pay on the Participant’s
Severance From Service Date determined as a weekly amount, plus (ii) bonuses
and/or incentives (that have previously been approved in writing by the
Administrative Committee and the Chairman of the Board of Directors for
inclusion in the computation of Average Annual Pay) that were earned during
calendar years 1999 and 2000 (including Annual Incentive Awards earned during
such calendar years), divided by 104.

Such immediate lump sum amount shall also be available as an immediate annuity
using the same formula set forth under Section 3.3(f) of the Plan or as a
deferred annuity using the same formula set forth under Section 3.3(g) of the
Plan; provided, however, that any Participant in PEP who elects an immediate
lump sum must make such election for his/her entire Gross Pension. The enhanced
benefit for applicable participants shall also be computed by substituting age
50 for age 55 in Section A-20.

Except as otherwise provided above, the amount of pension payments for
Participants entitled to an enhanced benefit and under this C-15 is computed
taking into account all other adjustments required under the terms of the Plan
in the computation of pension payments. The enhanced benefit does not accrue
until the Participant makes an

 

C-22



--------------------------------------------------------------------------------

irrevocable election to retire under the program; therefore, preretirement
survivor annuity coverage is not available with respect to such enhanced benefit
prior to such election. A Participant who commences payments under this C-15,
and who is subsequently reemployed by the Employer, will be entitled to benefits
under the Plan based on the provisions in effect at the time that the
Participant subsequently retires.

 

C-23



--------------------------------------------------------------------------------

APPENDIX D

TOP HEAVY PROVISIONS

D-1 Purpose—If the Plan is or becomes top-heavy in any Plan Year beginning after
December 31, 1983, the following provisions will supersede any conflicting
provisions in the Plan.

D-2 Definitions—As used in the Plan, the following terms shall have the meaning
set forth below, unless a different meaning is clearly required by the context
in which the term is used.

D-2.2 “Anniversary Date” means December 31, the last day of the Plan Year.

D-2.4 “Key Employee” means any person who meets the requirements of Code
Section 416(i), and the regulations promulgated thereunder, which are hereby
incorporated by reference as if fully set out herein. For purposes of
determining whether or not the Plan meets the requirements of Section D-3.2, the
term Key Employee shall also include the beneficiary of a Key Employee.

D-2.5 “Permissive Aggregation Group” means all plans in the Required Aggregation
Group and any other Qualified Plans maintained by the Company, but only if such
group of plans would satisfy, in the aggregate, the requirements of Code
Sections 401(a)(4) and 410. The Plan Administrator shall determine which plan or
plans shall be taken into account in determining the Permissive Aggregation
Group.

D-2.6 “Qualified Plan” means any Plan which is qualified under Code
Section 401(a).



--------------------------------------------------------------------------------

D-2.7 “Required Aggregation Group” means:

(a) Each Qualified Plan of the Company in which at least one Key Employee
participates; and

(b) Any other Qualified Plan of the Company which enables a Plan described in
Section D-2.7(a) to meet the requirements of Code Section 401(a)(4) or 410.

D-2.8 “Top-Heavy Plan” means the Plan, for any Plan Year in which the Plan meets
the requirements of Section D-3.2.

D-3 Top-Heavy Plan Requirements and Determination

D-3.1 Top Heavy Plan Requirements—For any Plan Year in which the Plan is
determined to be a Top-Heavy Plan in accordance with Section D-3.2, the Plan
shall be subject to the following:

(a) special vesting requirements in D-4; and

(b) special minimum benefit requirements of D-4.

D-3.2 Top-Heavy Plan Determination

(a) The Plan shall be considered a Top-Heavy Plan and shall be subject to the
additional requirements of Section D-3.1, with respect to any Plan Year, if, as
of the Anniversary Date of the preceding Plan Year (hereinafter referred to as
the “determination date”), (i) the present value of accrued benefits of Key
Employees in this Plan exceeds 60 percent of the present value of the accrued
benefits of all Employees in this Plan (“60% Test”); or (ii) the Plan is part of
a Required Aggregation Group and the sum of the present value of accrued
benefits and the value of the aggregate accounts of Key Employees in all plans
in the Required Aggregation Group exceeds 60% of a similar sum for all
Employees. For this purpose, the present value of accrued benefits and the value
of the aggregate accounts shall be determined as of the valuation date for the
Plan Year that includes the determination date.

 

D - 2



--------------------------------------------------------------------------------

(b) For purposes of this Section D-3.2, the aggregate account of a Participant
is determined under applicable provisions of the defined contribution plan used
in determining whether the Plan is a Top Heavy Plan.

(c) For purposes of this Section D-3.2, present value of accrued benefits shall
be determined, in the case of a defined benefit pension plan, under the
provisions of such a plan or plans and shall include any part of any accrued
benefit distributed in the 5-year period ending on the determination date.
Effective January 1, 2002, the present value of accrued benefits shall include
any part of any accrued benefit distributed in the 1-year period ending on the
determination date, or, in the case of a distribution made for a reason other
than severance from employment, death or disability, during the 5-year period
ending on the determination date.

(d) For purposes of this Section D-3.2, the present value of a participant’s
accrued benefits under a defined benefit plan shall be based upon reasonable
interest and mortality assumptions specified by the plan. The Top-Heavy
calculations for this Plan shall be based on the same assumptions specified in
the definition of Present Value in Section A-44. Where one or more defined
benefit plans are aggregated with this Plan for purposes of Top-Heavy
calculations, the actuarial assumptions specified in the definition of Present
Value in Section A-44 shall be applied to all plans in the aggregation group.

(e) For purposes of this Section D-3.2, the accrued benefit of a participant who
is not a Key Employee shall be determined under the method, if any, that
uniformly applies for determining benefit accruals under all defined benefit
plans maintained by the Employer, or if there is no such method, as if the
benefit accrued not more rapidly than the slowest accrual rate permitted under
the fractional accrual rule of Section 411(b)(1)(C) of the Code.

 

D - 3



--------------------------------------------------------------------------------

(f) For purposes of this Section D-3.2, the accrued benefit of a participant in
a plan who is not a Key Employee but who was a Key Employee in a prior year
shall be disregarded.

(g) For purposes of this Section D-3.2, the accrued benefits of all plan
participants who have not performed services for any employer maintaining the
plan at any time during the 5-year period (1-year period, effective January 1,
2002) ending on the determination date shall be disregarded.

(h) Notwithstanding the provisions of subsection (a) herein above, the Plan
shall not be a Top-Heavy Plan, if the Plan Administrator elects to treat the
Plan as part of a Permissive Aggregation Group, and the Permissive Aggregation
Group is not determined to be Top-Heavy using the criteria of the “60% Test”
herein above.

(i) Where more than one plan is involved in the determination, only
determination dates that fall within the same calendar year shall be considered
in order to determine whether the Plan is a Top-Heavy Plan.

(j) The provisions of Code section 416 and applicable regulations are
incorporated with respect to any additional requirements with respect to the
determination as to how the top heavy ratio is computed.

D-4 Additional Top-Heavy Provisions—For purposes of determining whether or not
the Plan meets the requirements of Section D-3.2, the term “Participant” as
defined in Appendix A, shall also include the beneficiary of a Participant.

Notwithstanding any other provisions of the Plan if the Plan is a Top-Heavy
Plan:

(i) Each Participant who has at least three years of Vesting Service as of the
determination date will be fully vested in a pension benefit on the day
following the determination date. Each Participant who subsequently accumulates
at least three years of Vesting Service shall immediately be fully vested in
such pension benefit.

 

D - 4



--------------------------------------------------------------------------------

(ii) Each Participant who is not a Key Employee will be deemed to have an Gross
Pension after the determination date equal to 1/12 of the lesser of (A) 20% of
such Participant’s average compensation or (B) such average compensation
multiplied by 2% for each year of Credited Service accumulated to the date of
the calculation. For purposes of this calculation, average compensation is the
Participant’s highest average compensation for the five consecutive years for
which the Participant had the highest compensation. For purposes of this
paragraph, compensation means Section 415(c) Compensation. Effective January 1,
2002, in determining service for purposes of this minimum benefit calculation,
any service shall be disregarded to the extent that such service occurs during a
plan year when the Plan benefits (within the meaning of Code section 410(b)) no
Key Employee or former Key Employee.

 

D - 5



--------------------------------------------------------------------------------

APPENDIX G

DESIGNATED SUBSIDIARIES

Except as otherwise provided below, Employees of the following subsidiaries are
eligible to participate in the Plan on the same terms and conditions as set
forth therein.

Constellation Power, Inc.

Constellation Energy Commodities Group, Inc. (formerly known as Constellation
Power Source, Inc.) Constellation Power Source Generation, Inc.

Constellation Energy Source, Inc.

BGE Home Products and Services, LLC (formerly known as BGE Home Products and
Services, Inc.)1

BGE Commercial Building Systems, Inc.2

 

 

1  a. An individual who is a Participant on December 31, 1999 and an Employee of
BGE Home Products & Services, Inc. on January 1, 2000, is subject to 1.2 of the
Plan except that PEP is modified as described in b. below. Notwithstanding the
preceding sentence, an individual who is an Employee of Constellation Energy
Source, Inc. on December 31, 1999, who transfers to BGE Home Products &
Services, Inc. effective January 1, 2000, and was hired by Constellation Energy
Source, Inc. after December 31, 1994, shall participate in PEP as modified in b.
below. An individual who is a Participant in the Traditional Pension Plan after
December 31, 1999 by reason of the preceding will cease participating in the
Traditional Plan once he/she ceases to earn Credited Service. If such an
individual again earns Credited Service, he/she shall participate in PEP as
modified in b. below. All other individuals shall participate in PEP as modified
in b. below.

b. Participants who are Employees of BGE Home Products & Services, Inc. shall
have the following modifications to PEP:

(i) A Participant’s Total Pension Credits in Appendix A for the period of time
during which the Participant is employed by BGE Home Products & Services, Inc.
shall equal the sum of (1) 0.025 times the Credited Service earned in each Plan
Year prior to the Plan Year in which the Participant reaches age 40, (2) 0.05
times the Credited Service earned in each Plan Year after the Plan Year in which
the Participant reaches age 39 and before the Plan Year in which the Participant
reaches age 50, and (3) 0.075 times the Credited Service earned in each Plan
Year after the Participant reaches age 49.

(ii) The only form of pension payments that a Participant may elect under PEP
pursuant to 3.1(b) is monthly installments; lump sum payment is not available
except if pursuant to the automatic lump sum cash-out provisions of 3.3(e);
3.3(h) therefore is not applicable. This (ii) is not applicable to a Participant
who accrued any benefits under PEP while employed by an Employer whose Employee
Participants were eligible to elect under PEP pursuant to 3.1(b) a lump sum, and
then after January 1, 2000 transferred employment to BGE Home Products &
Services, Inc. This (ii) is not applicable to a Participant who received
benefits under the Special Window for Employees Employed by BGE Home (as part of
BGE Home’s closing of its retail appliance and merchandise stores and the
reorganization of BGE Home because of that closing) under the Constellation
Energy Group, Inc. Severance Plan.

(iii) The Preretirement Survivor Benefit under 5.8 may be paid as a lump sum.

(iv) The third sentence in the definition of Annuity Factor in Appendix A is not
applicable unless the Participant transferred employment to BGE Home Products &
Services, Inc. after January 1, 2000, and was eligible for Early Retirement
under 2.2 at the time he/she was employed by the Company or a subsidiary listed
in this Appendix G other than BGE Home Products & Services, Inc. or BGE
Commercial Building Systems, Inc.

2  a. An individual who is a Participant on December 31, 1999 and an Employee of
BGE Commercial Building Systems, Inc. on January 1, 2000, is subject to 1.2 of
the Plan except that PEP is modified as described in b. below. An individual who
is a Participant in the Traditional Pension Plan after December 31, 1999 by
reason of the preceding sentence will cease participating in the Traditional
Plan once he/she ceases to earn Credited Service. If such an individual again
earns Credited Service, he/she shall participate in PEP as modified in b. below.
All other individuals shall participate in PEP as modified in b. below.

b. Participants who are Employees of BGE Commercial Building Systems, Inc. shall
have the following modifications to PEP:

(i) A Participant’s Total Pension Credits in Appendix A for the period of time
during which the Participant is employed by BGE Commercial Building Systems,
Inc. shall equal the sum of (1) 0.025 times the Credited Service earned in each
Plan Year prior to the Plan Year in which the Participant reaches age 40,
(2) 0.05 times the Credited Service earned in each Plan Year after the Plan Year
in which the Participant reaches age 39 and before the Plan Year in which the
Participant reaches age 50, and (3) 0.075 times the Credited Service earned in
each Plan Year after the Participant reaches age 49.

(ii) The only form of pension payments that a Participant may elect under PEP
pursuant to 3.1(b) is monthly installments; lump sum payment is not available
except if pursuant to the automatic lump sum cash-out provisions of 3.3(e).
3.3(h) therefore is not applicable. This (ii) is not applicable to a Participant
who accrued any benefits under PEP while employed by an Employer whose Employee
Participants were eligible to elect under PEP pursuant to 3.1(b) a lump sum, and
then after January 1, 2000 transferred employment to BGE Commercial Building
Systems, Inc. The Preretirement Survivor Benefit under 5.8 may be paid as a lump
sum.

(iii) The third sentence in the definition of Annuity Factor in Appendix A is
not applicable unless the Participant transferred employment to BGE Commercial
Building Systems, Inc. after January 1, 2000, and was eligible for Early
Retirement under 2.2 at the time he/she was employed by the Company or a
subsidiary listed in this Appendix G other than BGE Home Products & Services,
Inc. or BGE Commercial Building Systems, Inc.



 

G-1



--------------------------------------------------------------------------------

Baltimore Gas and Electric Company3

Constellation Nuclear Services, Inc.

Constellation Generation Group, LLC

Constellation Operating Services, Inc.; Constellation Operating Services; COSI
Central Wayne, Inc. (Employees represented by a union under a collective
bargaining agreement are not eligible to participate); COSI Synfuels, Inc.; COSI
Sunnyside, Inc.; COSI Puna, Inc.; PCI Operating Company Partnership4

 

3  With respect to an Employee of the Comfort Link division of Baltimore Gas and
Electric Company, only individuals who are both a Participant on December 31,
1999 and an Employee of the Comfort Link division of Baltimore Gas and Electric
Company on January 1, 2000, shall be eligible to participate in the Plan.
Notwithstanding anything in the Plan to the contrary, the Vice-Chairman of
Baltimore Gas and Electric Company will not be eligible to participate in this
Plan.

4  Employees of each listed subsidiary are eligible for participation in PEP
effective January 1, 2003.

For purposes of 4.2, Vesting Service shall be computed using as the Employment
Commencement Date the date on which an Employee first performed an hour of
service for the subsidiary. However, if the Participant was an Employee on
January 1, 2003 and was employed by one of the following entities on the day
immediately preceding the date the Employee became employed by the subsidiary,
by A/C Power or by Trona Operating Partners, G.P. (or one of their
subsidiaries), the Employment Commencement Date shall be the date on which the
Employee first performed an hour of service for such entity (but in no event
prior to any date noted in parentheses below):

Malacha Power Project, Inc.

Sunnyside Operating Associates

Niagara Mohawk Power Corporation

Consolidated Edison Company of New York (but only if the Employee was hired by
COSI Astoria after August 20, 1999)

OESI Power (but only if the Employee was transferred to Constellation Operating
Services, Inc. or one of its subsidiaries from OESI Power on January 6, 1993)

Kerr McGee Corporation—(but only if the Employee became an employee of
Constellation Operating Services, Inc., A/C Power, or Trona Operating Partners,
G.P. on December 1, 1990)

Ahlstrom Pyropower (or any other employer wholly or partially owned directly or
indirectly, by

Ahlstrom Pyropower (or any successor thereto))

Ultrasystems, Inc.

Hadson Corporation

LG&E Power, Inc

LUZ International

U C Operating Services

Panther Creek Fuels Company

Nevada Operations, Inc.

Central Wayne County Sanitation Authority

U. S. Generating (COSI Carr Street)

Ormat Energy Systems, Inc.

Ormat Systems, Inc.

Baltimore Gas and Electric Company (or any other employer wholly or partially
owned directly or indirectly, by Baltimore Gas and Electric Company (or any
successor thereto))

A/C Power

For purposes of 2.1 and A-31, Vesting Service shall be used instead of Credited
Service to determine whether a Participant is eligible for Normal Retirement.

For purposes of 2.2 and A-19, Vesting Service shall be used instead of Credited
Service to determine whether a Participant is eligible for Early Retirement.

For purposes of 4.3, Credited Service shall only include months beginning on or
after January 1, 2003 during which an Employee works at least one hour for the
Employer while classified as a Full-Time Employee.

 

G-2



--------------------------------------------------------------------------------

Constellation NewEnergy, Inc. (Note: Effective April 1, 2011. For purposes of
Section 4.2, Vesting Service shall be computed using as the Employment
Commencement Date the date on which the Employee first performed an hour of
service for this subsidiary. For purposes of Section 4.3, Credited Service for
work performed as an Employee of this subsidiary shall only include months
beginning on or after April 1, 2011 during which the Employee works at least one
hour while classified as a Full-Time Employee.)

CNE Gas Holdings, Inc. (Note: Effective April 1, 2011. For purposes of
Section 4.2, Vesting Service shall be computed using as the Employment
Commencement Date the date on which the Employee first performed an hour of
service for this subsidiary. For purposes of Section 4.3, Credited Service for
work performed as an Employee of this subsidiary shall only include months
beginning on or after April 1, 2011 during which the Employee works at least one
hour while classified as a Full-Time Employee.)

 

G-3



--------------------------------------------------------------------------------

APPENDIX I

BONUSES, INCENTIVE AND OTHER PAY

Part 1

The following types of license and other special bonuses are included in the
base rate of pay definition of Average Annual Pay (set forth in Section A-8(i))
or Average Pay (set forth in Section A-9(i)), as applicable.

 

  •   NRC License Bonus

 

  •   Electrician License Bonus

 

  •   Plumber License Bonus

Part 2

The following types of bonuses and/or incentives are included in the bonuses and
incentives definition of Average Annual Pay (set forth in Section A-8(ii) )or
Average Pay (set forth in Section A-9(ii)), as applicable.

Baltimore Gas and Electric Company

 

  •   Promotion Recognition Award

 

  •   Results Incentive Award

 

  •   Lump Sum Pay Adjustment

 

  •   Commission Payments

 

  •   Executive Annual Incentive Plan of Constellation Energy Group Award

 

  •   Senior Management Annual Incentive Plan of Constellation Energy Group
Award

BGE Home Products & Services, Inc.

 

  •   Commission payments (includes draw payments, administrative time, vacation
time, non-selling time, and training time payments)

 

  •   Sales Incentive Award

 

  •   Results Incentive Award

 

  •   Scale Rate Payment

 

  •   Piece Work Payment

 

  •   Emergency Work Payment

 

  •   Sales Bonus

 

  •   Lump Sum Pay Adjustment

 

  •   Executive Annual Incentive Plan of Constellation Energy Group Award

 

  •   Senior Management Annual Incentive Plan of Constellation Energy Group
Award

Calvert Cliffs Nuclear Power Plant, Inc.

 

  •   Promotion Recognition Award

 

  •   Results Incentive Award/Annual Incentive Award

 

  •   Lump Sum Pay Adjustment

 

  •   Executive Annual Incentive Plan of Constellation Energy Group Award

 

  •   Senior Management Annual Incentive Plan of Constellation Energy Group
Award

CER Generation, LLC

 

  •   Executive Annual Incentive Plan of Constellation Energy Group Award

 

  •   Senior Management Annual Incentive Plan of Constellation Energy Group
Award

 

  •   Annual Incentive Award



--------------------------------------------------------------------------------

CNE Gas Holdings, Inc.*

 

  •   Promotion Recognition Award

 

  •   Results Incentive Award/Annual Incentive Award

 

  •   Lump Sum Pay Adjustment

 

  •   Commission Payments

 

  •   Executive Annual Incentive Plan of Constellation Energy Group Award

 

  •   Senior Management Annual Incentive Plan of Constellation Energy Group
Award

Constellation Building Systems, Inc.

 

  •   Commission Payments (includes draw payments, administrative time, vacation
time, non-selling time, and training time payments)

 

  •   Results Incentive Award

 

  •   Scale Rate Payment

 

  •   Piece Work Payment

 

  •   Emergency Work Payment

 

  •   Sales Bonus

 

  •   Lump Sum Pay Adjustment

 

  •   Executive Annual Incentive Plan of Constellation Energy Group Award

 

  •   Senior Management Annual Incentive Plan of Constellation Energy Group
Award

Constellation Energy Commodities Group, Inc. (formerly known as Constellation
Power Source, Inc.)*

 

  •   Results Incentive Award

 

  •   Executive Annual Incentive Plan of Constellation Energy Group Award

 

  •   Senior Management Annual Incentive Plan of Constellation Energy Group
Award

Constellation Energy Group, Inc.

 

  •   Promotion Recognition Award

 

  •   Results Incentive Award

 

  •   Lump Sum Pay Adjustment

 

  •   Executive Annual Incentive Plan of Constellation Energy Group Award

 

  •   Senior Management Annual Incentive Plan of Constellation Energy Group
Award

Constellation Energy Nuclear Group

 

  •   Promotion Recognition Award

 

  •   Results Incentive Award/Annual Incentive Award

 

  •   Lump Sum Pay Adjustment

 

  •   Executive Annual Incentive Plan of Constellation Energy Group Award

 

  •   Senior Management Annual Incentive Plan of Constellation Energy Group
Award

 

*  For Employees of this subsidiary who were Participants in the Plan on or
before March 31, 2011, bonuses and/or incentives included in Average Annual Pay
or Average Pay as applicable, shall be capped at $200,000 beginning with bonuses
paid on or after April 1, 2011. For Employees of this subsidiary who became
participants in the Plan on or after April 1, 2011, bonuses and/or incentives
included in Average Annual Pay shall be capped at $200,000 beginning with
bonuses paid on or after January 1, 2007.

 

I-2



--------------------------------------------------------------------------------

Constellation Energy Projects & Services Group, Inc.

 

  •   Annual Incentive Award (includes Sales Bonuses paid to Participants
employed as Business Developers, Major Account Executives, and Senior Account
Executives. The Sales Bonus maximum percentage equals 30% of the eligible
Participant’s annual base pay.)

 

  •   Executive Annual Incentive Plan of Constellation Energy Group Award

 

  •   Senior Management Annual Incentive Plan of Constellation Energy Group
Award

Constellation Energy Projects & Services Group Advisors, LLC*

 

  •   Annual Incentive Award (includes Sales Bonuses paid to Participants
employed as Business Developers, Major Account Executives, and Senior Account
Executives. The Sales Bonus maximum percentage equals 30% of the eligible
Participant’s annual base pay.)

 

  •   Executive Annual Incentive Plan of Constellation Energy Group Award

 

  •   Senior Management Annual Incentive Plan of Constellation Energy Group
Award

Constellation NewEnergy, Inc.*

 

  •   Promotion Recognition Award

 

  •   Results Incentive Award/Annual Incentive Award

 

  •   Lump Sum Pay Adjustment

 

  •   Commission Payments

 

  •   Sales Bonus

 

  •   Executive Annual Incentive Plan of Constellation Energy Group Award

 

  •   Senior Management Annual Incentive Plan of Constellation Energy Group
Award

Constellation Nuclear Services, Inc.

 

  •   Promotion Recognition Award

 

  •   Results Incentive Award/Annual Incentive Award

 

  •   Lump Sum Pay Adjustment

 

  •   Contract Incentive Rate Award

 

  •   Executive Annual Incentive Plan of Constellation Energy Group Award

 

  •   Senior Management Annual Incentive Plan of Constellation Energy Group
Award

Constellation Operating Services

 

  •   Executive Annual Incentive Plan of Constellation Energy Group Award

 

  •   Senior Management Annual Incentive Plan of Constellation Energy Group
Award

 

  •   Annual Incentive Award

Constellation Power, Inc.

 

  •   Executive Annual Incentive Plan of Constellation Energy Group Award

 

  •   Senior Management Annual Incentive Plan of Constellation Energy Group
Award

 

  •   Annual Incentive Award

Constellation Power Source Generation, Inc.

 

  •   Promotion Recognition Award

 

  •   Results Incentive Award/Annual Incentive Award

 

  •   Lump Sum Pay Adjustment

 

  •   Commission Payments

 

  •   Executive Annual Incentive Plan of Constellation Energy Group Award

 

  •   Senior Management Annual Incentive Plan of Constellation Energy Group
Award

 

I-3



--------------------------------------------------------------------------------

Constellation Power Source Holdings, Inc.

 

  •   Annual Incentive Award

 

  •   Executive Annual Incentive Plan of Constellation Energy Group Award

 

  •   Senior Management Annual Incentive Plan of Constellation Energy Group
Award

Constellation Real Estate, Inc.

 

  •   Annual Incentive Award

COSI Sunnyside, Inc.

 

  •   Executive Annual Incentive Plan of Constellation Energy Group Award

 

  •   Senior Management Annual Incentive Plan of Constellation Energy Group
Award

 

  •   Annual Incentive Award

 

I-4